  Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 1 of 79 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

  TIM MOHER, derivatively on behalf of
  MATTEL, INC.,
                                                     C.A. No. ________________
         Plaintiff,

         vs.

  YNON KREIZ, MARGARET H.             DEMAND FOR JURY TRIAL
  GEORGIADIS, JOSEPH J. EUTENEUER,
  JOSEPH B. JOHNSON, R. TODD BRADLEY,
  ADRIANA CISNEROS, MICHAEL J. DOLAN,
  TREVOR A. EDWARDS, FRANCES D.
  FERGUSSON, SOREN T. LAURSEN, ANN
  LEWNES, KATHY W. LOYD, ROGER
  LYNCH, DOMINIC NG, JUDY D. OLIAN,
  VASANT M. PRABHU, DEAN A.
  SCARBOROUGH, CHRISTOPHER A.
  SINCLAIR, and
  PRICEWATERHOUSECOOPERS LLP

         Defendants,

         and

  MATTEL, INC.,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Tim Moher (“Plaintiff”), by his undersigned attorneys, derivatively and on behalf

of Nominal Defendant Mattel, Inc. (“Mattel” or the “Company”), files this Verified Shareholder

Derivative Complaint against Individual Defendants Ynon Kreiz, Margaret H. Georgiadis, Joseph

J. Euteneuer, Joseph B. Johnson, R. Todd Bradley, Adriana Cisneros, Michael J. Dolan, Trevor A.

Edwards, Frances D. Fergusson, Soren T. Laursen, Ann Lewnes, Kathy W. Loyd, Roger Lynch,



                                                1
  Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 2 of 79 PageID #: 2



Dominic Ng, Judy D. Olian, Vasant M. Prabhu, Dean A. Scarborough, and Christopher A. Sinclair

(collectively, the “Individual Defendants”) for breaches of their fiduciary duties as directors and/or

officers of Mattel, unjust enrichment, abuse of control, gross mismanagement, waste of corporate

assets, and violations of Sections 14(a), 10(b), and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”), and against PricewaterhouseCoopers LLP (“PwC,” and together with Mattel

and the Individual Defendants, the “Defendants”) for violations of Section 10(b) of the Exchange

Act and for aiding and abetting the Individual Defendants’ violations of law. As for his complaint

against the Defendants, Plaintiff alleges the following based upon personal knowledge as to

himself and his own acts, and information and belief as to all other matters, based upon, inter alia,

the investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Mattel, legal filings, news reports, securities analysts’

reports and advisories about the Company, and information readily obtainable on the Internet.

Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Mattel’s directors and officers from August 2, 2017 through August 8, 2019 (the “Relevant

Period”).

       2.      Mattel is one of the largest toy manufacturing and children’s entertainment

company in the world. The Company, founded in 1945, designs, manufactures, and markets toy

products that are sold worldwide to retail customers and directly to consumers. The Company’s

portfolio of brands and products are divided into major brand categories and include popular



                                                  2
  Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 3 of 79 PageID #: 3



brands such as Barbie® fashion dolls, Hot Wheels®, and Thomas & Friends®. The Company

“believes its products are among the most widely recognized toy products in the world.”

       3.         In the years leading up to the beginning of the Relevant Period, the Company was

underperforming compared to its peers, in large part due to deteriorating sales and gross margins,

higher promotional spending levels, and the Company’s products failing to resonate with its

customer base. Since losing an important product license in 2015, the Company’s management

has experienced significant shakeups, with the role of Chief Executive Officer (“CEO”) changing

hands three times in only three years.

       4.         In light of the problems that the Company was facing, investors were keenly

focused on the Company’s financial results during this period, and especially the Company’s

reported net loss.

       5.         Unfortunately, the Company’s prospects continued to lag through the beginning of

the Relevant Period. The Company experienced large sales declines during 2017, and, during the

third fiscal quarter of 2017, the Company reported $603.2 million in net loss. However,

unbeknownst to the investing public, this particular statistic was understated by $109 million, due

to a miscalculation of the Company’s tax valuation allowance related to the Company’s Thomas &

Friends® asset.

       6.         Subsequently, certain of the Individual Defendants conspired with PwC, the

Company’s independent auditor, to disguise the misstatement by inappropriately shifting the $109

million net loss to the Company’s reported net loss for the fourth fiscal quarter of 2017. As would

later be revealed, the Individual Defendants and PwC were aware that the prior misstatement

demonstrated a material weakness in the Company’s internal controls and feared the ramifications

of any restatement.




                                                  3
  Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 4 of 79 PageID #: 4



       7.      This coverup persisted for almost two years, with each of the Company’s financial

statements issued during the Relevant Period on Forms 10-Q and 10-K certifying that those

statements fairly represented the state of the Company’s financial condition and representing that

the Company maintained effective internal controls. Moreover, each of the Company’s annual

consolidated financial reports issued to the public and filed with the SEC during the Relevant

Period contained “clean” audit opinions from PwC, which certified the accuracy of the Company’s

financial reporting and the effectiveness of the Company’s internal controls.

       8.      The truth began to emerge on August 8, 2019, when the Company shocked the

investing public by terminating a $250 million offering of senior notes due in 2027 (the “Notes

Offering”) on the day that the offering was expected to close. The Company revealed that the

cancellation was a result of the Company receiving an anonymous whistleblower letter that

detailed accounting errors in the Company’s financial statements and questioned the independence

of the Company’s outside auditor, PwC.

       9.      On this news, the price of the Company’s stock plummeted from $13.43 per share

at the close of trading on August 8, 2019, to $11.31 per share at the close of trading on August 9,

2019, representing a loss in value of over 15%.

       10.     Over the course of the next several months, additional information emerged that

further illustrated the gravity of the misconduct that took place during the Relevant Period.

       11.      On October 29, 2019, the Company issued three press releases, also filed as

exhibits to a current report filed with the SEC on Form 8-K the same day, revealing that an internal

investigation by the Company’s Audit Committee had uncovered material weaknesses in the

Company’s internal controls as well as accounting “errors” in several of the Company’s financial

statements, including that income tax expense had been understated by $109 million in the third




                                                  4
    Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 5 of 79 PageID #: 5



quarter of 2017 and overstated by the same amount in the fourth quarter of 2017. The Audit

Committee investigation also found “management’s reliance on the accounting advice sought and

received on the error from the lead audit engagement partner of Mattel’s outside auditor, and lapses

in judgment by management contributed to [failures to properly asses, document, report, and

disclose the error].” As a result, certain of the Company’s financial statements would need to be

revised prospectively, and the Company’s annual report on Form 10-K for the fiscal year ended

December 31, 2018 (the “2018 10-K”) would need to be restated. The press releases also

announced that the Company’s Chief Financial Officer (“CFO”) would be leaving the Company

and Mattel had begun searching for a new CFO.

       12.     On November 6, 2019, The Wall Street Journal published an article containing the

account of a former director of tax reporting at Mattel named Brett Whitaker (“Whitaker”). 1

According to Whitaker, senior accounting executives at Mattel were aware of and actively worked

with PwC to conceal the internal control deficiencies. Whitaker maintained that on one occasion,

a Mattel accounting executive stated that if the Company disclosed a material weakness in its

internal controls, it would be “the kiss of death” for Mattel.

       13.     On November 8, 2019, Bloomberg published an article revealing that PwC had been

placed under investigation by the Public Company Accounting Oversight Board (“PCAOB”) in

connection with PwC’s audit of Mattel, and moreover, the PwC partner in charge of Mattel’s audit

team had been placed on administrative leave.2




1
    https://www.wsj.com/articles/mattel-pwc-obscured-accounting-issues-former-executive-says-
11573036201 (last visited April 3, 2020).
2
      https://www.bloomberg.com/news/articles/2019-11-08/pwc-role-in-mattel-reporting-under-
review-by-u-s-audit-watchdog (last visited April 3, 2020).



                                                  5
  Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 6 of 79 PageID #: 6



       14.     Lastly, on February 25, 2020, the Company issued its annual report on Form 10-K

for the fiscal year ended December 31, 2019 (the “2019 10-K”), which revealed that in December

2019, the Company had received a subpoena from the SEC seeking documents related to the

whistleblower letter and the Company’s internal audit investigation.

       15.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by causing the Company to engage in improper accounting practices, and by personally

making and/or causing the Company to make a series of materially false and/or misleading

statements regarding the Company’s business, operations, prospects, and regulatory compliance.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements that failed to disclose that: (1) Mattel did not maintain

effective internal controls over financial reporting; (2) the Company’s net loss during the third

fiscal quarter of 2017 was understated by $109 million; (3) the Company’s senior accounting team

conspired with PwC to cover up this understatement by overstating the Company’s net loss during

the fourth fiscal quarter of 2017 by $109 million; and (4) as a result of these misstatements, the

Company’s financial statements were inaccurate and were not in compliance with GAAP. As a

result of the foregoing, the Company’s public statements were materially false and misleading at

all relevant times and the Company would ultimately be forced to cancel its $250 million Notes

Offering and restate certain of its financial statements.

       16.     The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       17.     Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.




                                                  6
  Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 7 of 79 PageID #: 7



       18.     Furthermore, during the Relevant Period, when the Company’s stock price was

artificially inflated due to the false and misleading statements discussed herein, the Individual

Defendants caused the Company to repurchase its own stock at prices that were artificially inflated

due to the foregoing misrepresentations. Approximately 1,479,167 shares of the Company’s

common stock were repurchased during the Relevant Period for over $23.2 million. As the

Company’s stock was actually only worth $11.31 per share during that time, the price at closing

on August 9, 2019, the Company overpaid by over $6.48 million in total.

       19.     In light of the Individual Defendants’ and PwC’s misconduct, which has subjected

the Company to two federal securities fraud class action lawsuits pending in the United States

District Court for the Central District of California, one naming the Company and its CFO as

defendants, and the other naming the Company, its CEO, its former CEO, its CFO, and PwC as

defendants (together, the “Securities Class Actions”), the need to undertake internal investigations,

the need to implement adequate internal controls, the losses from the waste of corporate assets,

including through overpayment for stock through repurchases, the losses due to the unjust

enrichment of the Individual Defendants who were improperly over-compensated by the Company

and/or who benefitted from the wrongdoing alleged herein, the Company will have to expend many

millions of dollars.

       20.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the CEO-Chairman’s

liability in one of the Securities Class Actions, their being beholden to each other, their

longstanding business and personal relationships with each other, and their not being disinterested

and/or independent directors, a majority of Mattel’s Board of Directors (the “Board”) cannot




                                                 7
  Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 8 of 79 PageID #: 8



consider a demand to commence litigation against themselves on behalf of the Company with the

requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

        21.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act (15 U.S.C. §

78n(a)(1)), Rule 14a-9 of the Exchange Act (17 C.F.R. § 240.14a-9), Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. §

240.10b-5) promulgated thereunder, and raise a federal question pertaining to the claims made in

the Securities Class Actions based on violations of the Exchange Act.

        22.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        23.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        24.     Venue is proper in this District because Mattel is incorporated in this District. In

addition, Defendants have conducted business in this District, and Defendants’ actions have had

an effect in this District.

                                             PARTIES

        Plaintiff

        25.     Plaintiff is a current shareholder of Mattel. Plaintiff has continuously held Mattel

common stock since before the beginning of the Relevant Period.

        Nominal Defendant Mattel

        26.     Mattel is a Delaware corporation with its principal executive offices at 333

Continental Boulevard, El Segundo, California 90245. Mattel’s shares trade on the NASDAQ

under the ticker symbol “MAT.”



                                                  8
  Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 9 of 79 PageID #: 9



       Defendant Kreiz

       27.      Defendant Ynon Kreiz (“Kreiz”) has served as the Company’s Chairman and CEO

since April 26, 2018, and as a Company director since June 13, 2017. He also serves as the sole

member of the Company’s Equity Grant Allocation Committee. According to the Company’s

Schedule 14A filed with the SEC on April 4, 2019 (the “2019 Proxy Statement), as of March 22,

2019, Defendant Kreiz beneficially owned 71,425 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 22, 2019

was $13.21, Defendant Kreiz owned approximately $943,524 worth of Mattel stock.

       28.      For the fiscal year ended December 31, 2018, Defendant Kreiz received

$16,955,660 in compensation from the Company. This included $1,027,397 in salary, $6,657,261

in stock awards, $6,506,946 in option awards, $2,695,384 in non-equity incentive plan

compensation, and $68,672 in all other compensation.

       29.      The Company’s 2019 Proxy Statement stated the following about Defendant Kreiz:

       Mr. Kreiz brings to Mattel’s Board of Directors significant leadership, finance,
       multimedia, entertainment, and content experience. As a former Chief Executive
       Officer of a number of global media companies and a board member of Warner
       Music Group Corp., he brings a valuable perspective on the entertainment, digital,
       and media industries, including a focus on children’s programming. He was also
       General Partner at Balderton Capital where he was active in early stage technology
       and media investments.

       Defendant Georgiadis

       30.      Defendant Margaret H. Georgiadis (“Georgiadis”) served as the Company’s CEO

from February 2017 until she resigned on April 26, 2018.

       31.      For the fiscal year ended December 31, 2017, Defendant Georgiadis received

$31,275,289 in compensation from the Company. This included $1,343,836 in salary, $1,500,000

in bonus, $20,264,391 in stock awards, $7,784,988 in option awards, and $382,074 in all other

compensation.



                                               9
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 10 of 79 PageID #: 10



       32.    For the fiscal year ended December 31, 2018, Defendant Georgiadis received

$3,790,949 in compensation from the Company. This included $534,247 in salary, $3,203,365 in

stock awards, and $53,337 in all other compensation.

       33.    The Company’s Schedule 14A filed with the SEC on May 17, 2018 (the “2018

Proxy Statement”) stated the following about Defendant Georgiadis:

       Ms. Georgiadis brings to Mattel’s Board significant experience in technology,
       marketing, consumer insights, e-commerce, finance, leadership, global business,
       strategy, and business development. She has proven ability to foster innovation,
       experience in building partnerships on a global scale, expertise in leading complex
       organizations, and experience in engaging consumers and retail partners in a rapidly
       evolving industry. She has successfully led efforts to deliver above market growth
       and profitability by creating transformational partnerships across content, media,
       and technology providers and through innovation in product development and
       customer engagement. At Google, Ms. Georgiadis led their commercial operations
       and advertising sales in the U.S., Canada, and Latin America and was responsible
       for driving Google’s sales operations and strategies across regions, channels, and
       products. She also has over 15 years of analytical and strategic experience at the
       global management consulting firm of McKinsey & Company.

       Defendant Euteneuer

       34.    Defendant Joseph J. Euteneuer (“Euteneuer”) has served as the Company’s CFO

since September 25, 2017. On October 29, 2019, the Company announced that Defendant

Euteneuer would leave the Company after a transition period of up to six months. On April 6,

2020, the Company announced that due to COVID-19, Euteneuer’s tenure would be extended to

an undetermined end date. According to the 2019 Proxy Statement, as of March 22, 2019,

Defendant Euteneuer beneficially owned 292,730 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 22, 2019

was $13.21, Defendant Euteneuer owned over $3.86 million worth of Mattel stock.

       35.    For the fiscal year ended December 31, 2017, Defendant Euteneuer received

$5,277,089 in compensation from the Company. This included $241,644 in salary, $500,000 in




                                               10
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 11 of 79 PageID #: 11



bonus, $2,586,570 in stock awards, $1,900,000 in option awards, and $48,875 in all other

compensation.

       36.      For the fiscal year ended December 31, 2018, Defendant Euteneuer received

$5,341,577 in compensation from the Company. This included $900,000 in salary, $2,070,588 in

stock awards, $674,999 in option awards, $1,431,000 in non-equity incentive plan compensation,

and $265,020 in all other compensation.

       37.      The Company’s 2019 Proxy Statement stated the following about Defendant

Euteneuer:

       Mr. Euteneuer has been Chief Financial Officer since September 2017. From May
       2016 to September 2017, he served as Co-Chief Executive Officer and Chief
       Financial Officer of the Americas of Rivada Networks, LLC., a communications
       technology business. From April 2011 to August 2015, he served as Chief Financial
       Officer of Sprint Corporation, a wireless communications company. Mr. Euteneuer
       was Chief Financial Officer and Executive Vice President of Qwest
       Communications, a wireline telecom company, from 2008 to 2011. Before joining
       Qwest Communications, he served as Chief Financial Officer and Executive Vice
       President of XM Satellite Radio Holdings from 2002 to 2008. From 1988 to 2002,
       Mr. Euteneuer held several executive roles at Comcast Corporation, including
       Chief Financial Officer and Executive Vice President at Comcast Corporation’s
       Business Communications/ Broadnet Europe from 2000 to 2002; and earlier, Vice
       President, Corporate Development, and Corporate Controller from 1988 to 2000.
       Prior to joining Comcast, he served as Chief Operating Officer of LaCanasta
       Mexican Foods International. Earlier in his career, Mr. Euteneuer held leadership
       roles at Deloitte and PricewaterhouseCoopers. He is a Certified Public Accountant.

       Defendant Johnson

       38.      Defendant Joseph B. Johnson (“Johnson”) served as the Company’s Senior Vice

President and Corporate Controller from May 2015 until he retired on August 10, 2018.

       39.      The Company’s May 4, 2015 press release announcing his appointment stated the

following about Defendant Johnson:

       Mr. Johnson, age 52, joins Mattel from Chiquita Brands International, Inc., a
       leading global marketer and distributor of food products, where he served as Vice
       President, Chief Accounting Officer & Treasurer. Previously, Mr. Johnson held a




                                              11
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 12 of 79 PageID #: 12



       number of leadership roles with Resolute Forest Products, an international wood
       and paper products company, including Senior Vice President, Finance and Chief
       Accounting Officer, Vice President and Corporate Controller and Director of
       Financial Reporting. Earlier in his career, Mr. Johnson spent nearly 14 years at
       Ernst & Young LLP. A certified public accountant, Mr. Johnson holds a bachelor’s
       degree in business administration with an emphasis in accounting from the
       University of North Florida.

       Defendant Bradley

       40.    Defendant R. Todd Bradley (“Bradley”) has served as a Company director since

May 17, 2018. He also serves as a member of the Audit Committee and Compensation Committee.

       41.    For the fiscal year ended December 31, 2018, Defendant Bradley received

$249,995 in compensation from the Company. This included $110,000 in fees earned or paid in

cash and $139,995 in stock awards.

       42.    The Company’s 2019 Proxy Statement stated the following about Defendant

Bradley:

       Mr. Bradley brings to Mattel’s Board significant leadership, finance, digital,
       marketing, and technology experience. As a prior Chief Executive Officer of a
       technology-driven company, he brings digital, marketing, and technology expertise
       relevant to Mattel’s strategy, and management experience with logistics,
       production, and quality control with previous management positions within
       logistics, production, and quality control. In addition, Mr. Bradley has proven
       experience with turnaround companies in driving growth and improving profitably.

       Defendant Cisneros

       43.    Defendant Adriana Cisneros (“Cisneros”) has served as a Company director since

August 13, 2018. She also serves as a member of the Governance and Social Responsibility

Committee.

       44.    For the fiscal year ended December 31, 2018, Defendant Cisneros received

$200,003 in compensation from the Company. This included $83,333 in fees earned or paid in

cash and $116,670 in stock awards.




                                              12
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 13 of 79 PageID #: 13



       45.    The Company’s 2019 Proxy Statement stated the following about Defendant

Cisneros:

       Ms. Cisneros brings to Mattel’s Board significant leadership, media, real estate,
       entertainment, consumer products, and digital experience. As the Chief Executive
       Officer of a global company, she has valuable expertise in restructuring, growth
       strategy, and technology. She has experience transforming a company through
       innovation and digital strategy. She also has experience serving on the boards of
       nonprofit entities. Ms. Cisneros also brings a valuable perspective on global
       consumers and corporate social responsibility.

       Defendant Dolan

       46.    Defendant Michael J. Dolan (“Dolan”) has served as the Board’s Independent Lead

Director since January 2015 and as a Company director since 2004. He also serves as Chair of the

Compensation Committee, Chair of the Executive Committee, and as a member of the Governance

and Social Responsibility Committee. According to the 2019 Proxy Statement, as of March 22,

2019, Defendant Dolan beneficially owned 135,539 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

22, 2019 was $13.21, Defendant Euteneuer owned over $1.79 million worth of Mattel stock.

       47.    For the fiscal year ended December 31, 2018, Defendant Dolan received $319,995

in compensation from the Company. This included $165,000 in fees earned or paid in cash,

$139,995 in stock awards, and $15,000 in all other compensation.

       48.    The Company’s 2019 Proxy Statement stated the following about Defendant Dolan:

       As a former Chief Executive Officer of a large global company, Mr. Dolan brings
       to Mattel’s Board significant leadership, finance, global consumer products and
       branding, strategic marketing, and operations experience. Mr. Dolan also brings a
       valuable perspective on the entertainment industry through his experience as the
       former Chief Executive Officer of IMG, which is important to Mattel since many
       of our most popular toys are derived from licensed entertainment properties. In
       addition, Mr. Dolan’s long tenure with Young & Rubicam enables him to provide
       unique insights into brand building and advertising. Mr. Dolan has also gained
       valuable experience as the Chief Financial Officer of IMG, Viacom, and Young &
       Rubicam, where he dealt with complex accounting principles and judgments,




                                              13
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 14 of 79 PageID #: 14



       internal controls, and financial reporting rules and regulations, and evaluated the
       financial results and financial reporting processes of large companies.

       Defendant Edwards

       49.    Defendant Trevor A. Edwards (“Edwards”) served as a Company director from

2012 until he retired on May 17, 2018.

       50.    For the fiscal year ended December 31, 2018, Defendant Edwards received $33,125

in compensation from the Company, which consisted entirely of gifts made by the Mattel

Children’s Foundation.

       51.    The Company’s 2018 Proxy Statement stated the following about Defendant

Edwards:

       Mr. Edwards brings to Mattel’s Board two decades of significant marketing and
       global brand management experience from a large public company. His leadership
       and strategy skills in overseeing geographic, category, direct-to-consumer business
       units globally, and all brand management functions, including digital and
       advertising, sports marketing, brand design, public relations, and retail marketing,
       provide a unique perspective on Mattel’s key goals and strategies for growth.
       During his career at NIKE, Mr. Edwards led some of the brand’s most significant
       break-through innovations, including spearheading the creation of NIKE+. In
       addition, he helped transform the digital landscape and position NIKE as a leader
       in the use of social media to connect with consumers globally.

       Defendant Fergusson

       52.    Defendant Frances D. Fergusson (“Fergusson”) served as a Company director from

2006 until she retired on May 17, 2018.

       53.    For the fiscal year ended December 31, 2018, Defendant Fergusson received

$25,250 in compensation from the Company, which consisted entirely of gifts made by the Mattel

Children’s Foundation.

       54.    The Company’s Schedule 14A filed with the SEC on April 5, 2017 (the “2017

Proxy Statement”) stated the following about Defendant Fergusson:




                                               14
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 15 of 79 PageID #: 15



       As the former President of a major educational institution for 20 years,
       Dr. Fergusson brings to Mattel’s Board her extensive general and financial
       management, leadership and strategic planning experience. At Vassar College, she
       headed strategic planning projects and strengthened the College’s financial
       position. Dr. Fergusson also brings her experience serving on Boards of large,
       public companies and for-profit entities. Her service and leadership role with
       many non-profit entities also provide a unique perspective to the Board.

       Defendant Laursen

       55.    Defendant Soren T. Laursen (“Laursen”) has served as a Company director since

May 17, 2018, and as the Company’s interim Executive Director since October 2018. He also

serves as a member of the Governance and Social Responsibility Committee and the Compensation

Committee. According to the 2019 Proxy Statement, as of March 22, 2019, Defendant Laursen

beneficially owned 3,500 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on March 22, 2019 was $13.21, Defendant

Laursen owned approximately $46,235 worth of Mattel stock.

       56.    For the fiscal year ended December 31, 2018, Defendant Laursen received

$389,161 in compensation from the Company. This included $100,000 in fees earned or paid in

cash, $239,997 in stock awards, and $49,164 in all other compensation.

       57.    The Company’s 2019 Proxy Statement stated the following about Defendant

Laursen:

       Mr. Laursen brings to Mattel’s Board of Directors significant leadership, finance,
       brand, marketing, retail, global, and toy industry experience. He has experience
       successfully turning around a company and driving growth. As a former Chief
       Executive Officer of a toy retail company and former President of a toy
       manufacturer, he has tested experience and understanding of Mattel’s business and
       the global commercial toy industry, deep expertise in developing strong brand
       franchises supported by compelling media, digital and technology activations, and
       leadership experience in successfully turning around a company and driving
       growth.

       Defendant Lewnes




                                              15
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 16 of 79 PageID #: 16



       58.    Defendant Ann Lewnes (“Lewnes”) has served as a Company director since 2015.

She also serves as Chair of the Governance and Social Responsibility Committee, and as a member

of the Executive Committee. According to the 2019 Proxy Statement, as of March 22, 2019,

Defendant Lewnes beneficially owned 11,207 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 22, 2019

was $13.21, Defendant Lewnes owned approximately $148,044 worth of Mattel stock.

       59.    For the fiscal year ended December 31, 2018, Defendant Lewnes received $269,995

in compensation from the Company. This included $115,000 in fees earned or paid in cash,

$139,995 in stock awards, and $15,000 in all other compensation.

       60.    The Company’s 2019 Proxy Statement stated the following about Defendant

Lewnes:

       As a global media and marketing leader in the technology industry, Ms. Lewnes
       brings to Mattel’s Board her significant leadership experience in branding,
       advertising, technology, and financial management marketing. She also brings
       experience in driving strategic growth and global demand at two public technology
       companies, as well as her experience serving on the boards of nonprofit entities. At
       Adobe, Ms. Lewnes is responsible for Adobe’s corporate brand, corporate
       communications, and integrated marketing efforts worldwide and has spearheaded
       the transformation of the company’s global marketing efforts to be digital-first and
       data-driven. At Intel, Ms. Lewnes played a key role globally positioning the
       business and products to consumers, business professionals, and key computer
       channels.

       Defendant Loyd

       61.    Defendant Kathy W. Loyd (“Loyd”) served as a Company director from 2001 until

she retired on May 17, 2018.

       62.    For the fiscal year ended December 31, 2018, Defendant Loyd received $6,250 in

compensation from the Company, which consisted entirely of gifts made by the Mattel Children’s

Foundation.




                                               16
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 17 of 79 PageID #: 17



         63.    The Company’s 2018 Proxy Statement stated the following about Defendant Loyd:

         Given her experience as a professor of information technology, Chief Information
         Officer and an information management leader, Ms. White Loyd brings to Mattel’s
         Board unique insights into the strategic use of information technology as a
         competitive advantage. Such experience as well as her public company director
         experience with a software provider make Ms. White Loyd an important
         contributor as information technology is an ever increasing important focus for
         Mattel.

         Defendant Lynch

         64.    Defendant Roger Lynch (“Lynch”) has served as a Company director since August

13, 2018. He also serves as a member of the Audit Committee and the Finance Committee.

According to the 2019 Proxy Statement, as of March 22, 2019, Defendant Lynch beneficially

owned 8,000 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on March 22, 2019 was $13.21, Defendant Lynch

owned approximately $105,680 worth of Mattel stock.

         65.    For the fiscal year ended December 31, 2018, Defendant Lynch received $215,003

in compensation from the Company. This included $83,333 in fees earned or paid in cash,

$116,670 in stock awards, and $15,000 in all other compensation.

         66.    The Company’s 2019 Proxy Statement stated the following about Defendant

Lynch:

         Mr. Lynch brings to Mattel’s Board significant leadership, media, technology, and
         internet experience. He has a wealth of consumer experience, including experience
         leveraging changing consumer behaviors that can be applied to help further
         Mattel’s growth. Additionally, he has extensive experience leading, innovating, and
         scaling consumer media and technology businesses globally, including having
         guided a number of companies through critical transformation periods. Through his
         media industry experience, Mr. Lynch has frequently worked with large content
         providers to create business models that embrace technological changes in
         distribution.

         Defendant Ng




                                                 17
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 18 of 79 PageID #: 18



       67.    Defendant Dominic Ng (“Ng”) has served as a Company director since 2006. He

also serves as the Chair of the Finance Committee, and as a member of the Audit Committee and

the Executive Committee. According to the 2019 Proxy Statement, as of March 22, 2019,

Defendant Ng beneficially owned 9,500 shares of the Company’s common stock. Given that the

price per share of the Company’s common stock at the close of trading on March 22, 2019 was

$13.21, Defendant Ng owned approximately $125,495 worth of Mattel stock.

       68.    For the fiscal year ended December 31, 2018, Defendant Ng received $279,995 in

compensation from the Company. This included $125,000 in fees earned or paid in cash, $139,995

in stock awards, and $15,000 in all other compensation.

       69.    The Company’s 2019 Proxy Statement stated the following about Defendant Ng:

       As the Chief Executive Officer of one of the largest independent banks
       headquartered in Southern California, Mr. Ng brings to Mattel’s Board significant
       experience in leadership, strategy, business development, and global business. He
       also has valuable experience in dealing with complex accounting principles and
       judgments, internal controls, and financial reporting rules and regulations, and
       evaluating financial results and financial reporting processes of large companies.
       Mr. Ng transformed East West Bank from a small savings and loan association
       based in Los Angeles into a large full service commercial bank with exclusive focus
       on the United States and Greater China markets. Mr. Ng’s extensive experience
       conducting business in China is extremely valuable to Mattel because of Mattel’s
       large manufacturing presence in China and emerging markets initiatives (including
       China). He also brings to Mattel’s Board extensive business and governmental
       relationships in the State of California and the greater metropolitan area of Los
       Angeles, where Mattel is headquartered.

       Defendant Olian

       70.    Defendant Judy D. Olian (“Olian”) has served as a Company director since

September 13, 2018. She also serves as a member of the Compensation Committee and the

Governance and Social Responsibility Committee.




                                               18
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 19 of 79 PageID #: 19



       71.    For the fiscal year ended December 31, 2018, Defendant Olian received $195,005

in compensation from the Company. This included $75,000 in fees earned or paid in cash,

$105,005 in stock awards, and $15,000 in all other compensation.

       72.    The Company’s 2019 Proxy Statement stated the following about Defendant Olian:

       As the President of Quinnipiac University, and former Dean of the UCLA Anderson
       School of Management for over 12 years, Dr. Olian brings to Mattel’s Board her
       extensive human resource management, management composition, and
       management systems expertise. Under her leadership, the Anderson School hired a
       record number of faculty, and raised over $450 million for student and faculty
       support and to create innovative programming. Her tenure as Dean also saw the
       expansion of the school’s Board of Advisors, attracting many prominent business
       leaders who represent diverse functional and global perspectives, as well as the
       creation of the school’s Master of Financial Engineering and Master of Science in
       Business Analytics programs.

       Defendant Prabhu

       73.    Defendant Vasant M. Prabhu (“Prabhu”) has served as a Company director since

2007. He also serves as Chair of the Audit Committee, and as a member of the Executive

Committee and the Finance Committee. According to the 2019 Proxy Statement, as of March 22,

2019, Defendant Prabhu beneficially owned 38,921 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

22, 2019 was $13.21, Defendant Prabhu owned approximately $514,146 worth of Mattel stock.

       74.    For the fiscal year ended December 31, 2018, Defendant Prabhu received $284,995

in compensation from the Company. This included $130,000 in fees earned or paid in cash,

$139,995 in stock awards, and $15,000 in all other compensation.

       75.    The Company’s 2019 Proxy Statement stated the following about Defendant

Prabhu:

       As Chief Financial Officer of a number of large public companies, Mr. Prabhu
       brings to Mattel’s Board significant leadership experience dealing with complex
       accounting principles and judgments, internal controls, and financial reporting rules




                                                19
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 20 of 79 PageID #: 20



         and regulations, and evaluating financial results and financial reporting processes
         of large companies. As Senior Vice President Finance & Chief Financial Officer of
         Pepsi International, Mr. Prabhu was responsible for the company’s franchise and
         had oversight of operations in more than 100 countries. His global management,
         retail, and finance experience are also important to Mattel, given Mattel’s
         significant international operations.

         Defendant Scarborough

         76.    Defendant Dean A. Scarborough (“Scarborough”) served as a Company director

from 2007 until he retired on May 17, 2018.

         77.    The Company’s 2017 Proxy Statement stated the following about Defendant

Scarborough:

         As a currently-serving Executive Chairman and former Chief Executive Officer of
         a large public company, Mr. Scarborough brings to Mattel’s Board deep leadership,
         brand building, strategy, business development, finance, global consumer products
         and operations experience. He has extensive experience in retail and distribution
         channels, enabling Mr. Scarborough to provide valuable perspective and insights
         in these areas.

         Defendant Sinclair

         78.    Defendant Christopher A. Sinclair (“Sinclair”) served as the Executive Chairman

of the Board from February 2017 until May 2018. He previously served as a Company director

from 1996. He also formerly served as the Company’s CEO from April 2015 to February 2017,

at which point he “resigned” from his position and took on the role of Executive Chairman of the

Board.

         79.    For the fiscal year ended December 31, 2017, Defendant Sinclair received

$3,665,628 in compensation from the Company. This included $1,052,055 in salary, $1,346,880

in stock awards, and $266,691 in all other compensation.

         80.    For the fiscal year ended December 31, 2018, Defendant Sinclair received $564,956

in compensation from the Company. This included $164,864 in stock awards, and $400,092 in all

other compensation.



                                                 20
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 21 of 79 PageID #: 21



       81.     The Company’s 2018 Proxy Statement stated the following about Defendant

Sinclair:

       Mr. Sinclair has been Executive Chairman of the Board since February 2017.
       From April 2015 to February 2017, he served as Chief Executive Officer, and from
       January 2015 to February 2017, he also served as Chairman of the Board of Mattel.
       He served as Interim Chief Executive Officer from January 2015 to April 2015.
       Prior to assuming the role of Chairman of the Board and Interim Chief Executive
       Officer, Mr. Sinclair served as the Independent Lead Director, Chairman of the
       Audit Committee and Chairman of the Executive Committee since 2011. From May
       2002 until his retirement in July 2008, he served as Executive Chairman of
       Scandent Holdings, an information technology investment company. From August
       2005 to January 2009, he also served as Executive Chairman of Cambridge
       Solutions Corporation Ltd., a leader in providing information technology and
       business process outsourcing services. He served as a Managing Director of
       Manticore Partners, LLC, a venture capital advisory firm, from June 2000 to June
       2005, as an Operating Partner of Pegasus Capital Advisors, LP, a private equity
       firm, from February 2000 to August 2002, and as Chairman of the Board and Chief
       Executive Officer of Caribiner International, Inc. from December 1998 to May
       2000. Prior to that, he served as President and Chief Executive Officer of Quality
       Food, Inc., Chairman and Chief Executive Officer of Pepsi-Cola Company, and
       President and Chief Executive Officer of PepsiCo Foods & Beverages International
       and Pepsi-Cola International for more than five years.

       Defendant PwC

       82.     PwC is a multinational professional services network headquartered in the United

Kingdom, and has served as the Company’s independent registered accounting firm since 1974.

As Mattel’s independent auditor, PwC is responsible for auditing the Company’s financial

statements and certifying that the Company has maintained effective internal controls.

       83.     For the fiscal year ended December 31, 2017, Mattel accrued $9,408,000 in fees

for audit and non-audit services provided by Defendant PwC. This included $7,764,000 in audit

fees for professional services provided in connection with the integrated audit of Mattel’s annual

consolidated financial statements and the audit of internal control over financial reporting, among

other things, $143,000 in audit-related fees consisting primarily of fees related to audits of

employee benefit plans, and $1,501,000 in tax fees.




                                                21
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 22 of 79 PageID #: 22



       84.     For the fiscal year ended December 31, 2018, Mattel accrued $9,406,000 in fees

for audit and non-audit services provided by Defendant PwC. This included $7,986,000 in audit

fees for professional services provided in connection with the integrated audit of Mattel’s annual

consolidated financial statements and the audit of internal control over financial reporting, among

other things, $193,000 in audit-related fees consisting primarily of fees related to audits of

employee benefit plans, and $1,227,000 in tax fees.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       85.     By reason of their positions as officers, directors, and/or fiduciaries of Mattel and

because of their ability to control the business and corporate affairs of Mattel, the Individual

Defendants owed Mattel and its shareholders fiduciary obligations of trust, loyalty, good faith, and

due care, and were and are required to use their utmost ability to control and manage Mattel in a

fair, just, honest, and equitable manner. The Individual Defendants were and are required to act

in furtherance of the best interests of Mattel and its shareholders so as to benefit all shareholders

equally.

       86.     Each director and officer of the Company owes to Mattel and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       87.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Mattel, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       88.     To discharge their duties, the officers and directors of Mattel were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.




                                                  22
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 23 of 79 PageID #: 23



       89.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Mattel, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company

has been ratified by the remaining Individual Defendants who collectively comprised Mattel’s

Board at all relevant times.

       90.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, including the dissemination of false

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

       91.     To discharge their duties, the officers and directors of Mattel were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal




                                                 23
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 24 of 79 PageID #: 24



controls of the Company. By virtue of such duties, the officers and directors of Mattel were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware and the United States, and

pursuant to Mattel’s own Code of Conduct;

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Mattel conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Mattel and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Mattel’s operations would comply with all

applicable laws and Mattel’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;




                                                 24
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 25 of 79 PageID #: 25



               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         92.   Each of the Individual Defendants further owed to Mattel and the shareholders the

duty of loyalty requiring that each favor Mattel’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

         93.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Mattel and were at all times acting within the course and scope of such agency.

         94.   Because of their advisory, executive, managerial, and directorial positions with

Mattel, each of the Individual Defendants had access to adverse, non-public information about the

Company.

         95.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Mattel.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         96.   In committing the wrongful acts alleged herein, the Individual Defendants and PwC

have pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert

with and conspired with one another in furtherance of their wrongdoing.              The Individual

Defendants and PwC caused the Company to conceal the true facts as alleged herein. The




                                                 25
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 26 of 79 PageID #: 26



Individual Defendants and PwC further aided and abetted and/or assisted each other in breaching

their respective duties.

       97.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, abuse of control, and violations of Sections 14(a), 10(b), and 20(a)

of the Exchange Act; (ii) conceal adverse information concerning the Company’s operations,

financial condition, legal compliance, future business prospects and internal controls; and (iii) to

artificially inflate the Company’s stock price.

       98.     The Individual Defendants and PwC accomplished their conspiracy, common

enterprise, and/or common course of conduct by causing the Company purposefully or recklessly

to conceal material facts, fail to correct such misrepresentations, and violate applicable laws. In

furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants and PwC

collectively and individually took the actions set forth herein. Because the actions described herein

occurred under the authority of the Board, each of the Individual Defendants who is a director of

Mattel was a direct, necessary, and substantial participant in the conspiracy, common enterprise,

and/or common course of conduct complained of herein.

       99.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.




                                                  26
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 27 of 79 PageID #: 27



       100.    At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Mattel, and was at all times acting within the course

and scope of such agency.

                              MATTEL’S CODE OF CONDUCT

       101.    Pursuant to the Company’s Code of Conduct, all employees are expected to comply

with the Code of Conduct, Company policies, and laws that govern the Company’s activities.

Additionally, certain of the provisions of the Code of Conduct apply to members of the Board.

       102.    The Code of Conduct provides, as to “Conflicts of Interest,” that:

       A conflict of interest arises any time our personal interests might affect our
       judgment as to what is in the best interest of Mattel, or make it difficult to perform
       our work for Mattel objectively and effectively. Employees and Directors must act
       in the best interests of Mattel, without considering personal interests or the potential
       for personal benefit.

       It is the responsibility of each Covered Employee to promptly bring to the attention
       of the Company’s Disclosure Committee any material information of which the
       executive may become aware that affects the disclosures made by the Company in
       its public filings or otherwise, and otherwise to assist the Disclosure Committee in
       fulfilling its responsibilities. In addition, each Covered Employee shall promptly
       bring to the attention of the Disclosure Committee and the Internal Audit function,
       any information the employee may have concerning (a) deficiencies or weaknesses
       in the design or operation of internal controls which could adversely affect the
       Company’s ability to record, process, summarize and report financial information
       or (b) any fraud, whether or not material, that involves management or other
       employees who have a significant role in the Company’s financial reporting,
       disclosures or internal controls.

       103.    The Code of Conduct provides, as to “Protecting Mattel’s Assets,” that:

       All employees and Directors share in the responsibility to protect Mattel’s assets
       (including physical assets, financial assets, intellectual property and confidential
       information) from theft, loss, damage, misuse or waste. Employees who use
       company property, such as vehicles and laptop computers, should take appropriate
       measures to ensure their proper security and use. Company assets should not be
       used for illegal purposes, or for personal benefit (except as may be allowed in
       companyapproved compensation arrangements). Incidental personal use of
       company assets, such as telephones, personal computers and photocopying
       machines, is permitted as long as such use does not interfere with the employee’s




                                                 27
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 28 of 79 PageID #: 28



       duties, is not done for monetary gain, does not conflict with Mattel’s business and
       does not violate any Mattel Policy or applicable law.

       104.   The Code of Conduct provides, as to “Accuracy of Company Records, Public

Reports and Communications,” that:

       Mattel is committed to provide full, fair, complete, accurate, timely and
       understandable disclosure of information, including financial information, in
       reports filed with the Securities and Exchange Commission and in other public
       communications, in accordance with applicable laws, rules and regulations.

       Financial books, records and accounts must be maintained in reasonable detail,
       accurately reflect transactions and events, and conform to applicable legal and
       accounting requirements and to Mattel’s system of internal controls. In order to
       fulfill our responsibility for sound decision-making, we require honest and accurate
       recording and reporting of business information and transactions, including quality,
       safety and personnel data records, as well as financial transactions and records.

       Falsification of any record or financial report, such as quality and safety data, time
       reports or expense reports, will result in immediate disciplinary action.

       See the “How to Get Help and Raise Concerns” section for information about
       procedures for raising concerns about accounting and auditing matters.

       105.   The Code of Conduct provides, as to “Our Responsibility to Government and

Compliance with the Law,” that:

       Employees and Directors must comply with the laws, rules and regulations
       wherever Mattel does business.

       Every employee has a responsibility to understand the law and the Code as it applies
       to his or her job. Any employee who has a question or concern about the legality of
       an action should contact the Law Department for advice.

       Which Law Applies?

       Mattel, Inc. is incorporated in the United States. The laws of the United States often
       extend to Mattel’s operations throughout the world, and to the business activities
       of Mattel’s employees wherever we live and work.

       As a global company, Mattel’s operations may be regulated by many different laws
       at the same time. There may be a conflict between the applicable laws of two or
       more countries. Any employee who thinks there may be a conflict should ask the
       Law Department for advice.




                                                28
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 29 of 79 PageID #: 29




       The Code of Conduct is intended to promote compliance with the laws and
       regulations that apply to Mattel’s business. However, if we find that compliance
       with the Code of Conduct might cause us to violate the law, we must obey the law
       and ask the Law Department for advice as soon as possible. On the other hand, if
       following any local business custom or practice would cause us to violate the Code
       of Conduct, we must comply with the Code of Conduct and notify our supervisors
       of the conflict.

       106.   The Code of Conduct provides, as to “Taking Action to Correct Problems,” that:

       Taking action to correct problems is part of the Mattel culture.

       Mattel provides a number of resources that employees can use to raise ethical concerns or
       report potential violations. If you observe conduct that you believe may be unethical, illegal
       or in violation of the Code of Conduct or Company Policies, you should report your
       concerns to your supervisor, the Human Resources Department, the Law Department, the
       Internal Audit Department, the Global Security Department or the confidential EthicsLine.

       All reported concerns will be handled promptly, fairly and discreetly. Employees must
       cooperate fully with any investigation that Mattel undertakes and must answer truthfully
       any questions that are asked as part of the investigation.

       107.   The Code of Conduct provides, as to “Raising Concerns or Complaints About

Accounting or Auditing Matters,” that:

       Any employee may submit a good faith concern or complaint regarding accounting,
       internal accounting controls or auditing matters to Mattel, without fear of retaliation of any
       kind, in any of the following ways (these are general complaint procedures and may vary
       from country to country due to local laws and regulations):
            Contact an Officer: Employees with complaints regarding accounting, internal
               accounting controls or auditing matters may report their complaints to the General
               Counsel or Vice President – Audit, in writing, by phone or via e-mail.
            Employee complaints submitted in writing or by telephone may be made on a
               confidential and anonymous basis. Due to technical constraints, e-mail submissions
               may not be made anonymously.
            Call the EthicsLine: Mattel’s EthicsLine permits employees to report complaints
               regarding accounting, internal accounting controls or auditing matters and other
               matters confidentially and anonymously.

       108.   In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to engage in

improper accounting methods, to issue materially false and misleading statements to the public,




                                                29
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 30 of 79 PageID #: 30



and to facilitate and disguise the Individual Defendants’ and PwC’s violations of law, including

breaches of fiduciary duty, gross mismanagement, abuse of control, waste of corporate assets,

unjust enrichment, and violations of Sections 14(a), 10(b), and 20(a) of the Exchange Act, and

aiding and abetting thereof. Moreover, in violation of the Code of Conduct, the Individual

Defendants failed to comply with laws and regulations, maintain the “accuracy of company

records, public reports and communications,” and uphold the employee and director

responsibilities related thereto.

                     THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

        Background

        109.    Mattel is one of the largest toy-manufacturers and children’s entertainment

company in the world. The Company designs, manufactures, and markets toy products that are

sold globally to Mattel’s customers and directly to consumers. The Company’s portfolio of brands

and products are divided into four major brand categories: (1) Mattel Girls & Boys Brands

(including popular brands such as Barbie® fashion dolls and Hot Wheels®); (2) Fisher-Price

Brands (including popular brands such as Thomas & Friends® and Mickey Mouse®); (3) American

Girl Brands; and (4) Construction and Arts & Crafts Brands. The Company “believes its products

are among the most widely recognized toy products in the world.”

        110.    The Company’s operating segments, which are separately managed business units,

consist of: (1) North America; (2) International; and (3) American Girl. A relatively small retail

customer base accounts for a majority of the Company’s products sales. In fact, direct sales to

United States and Canadian retailers account for approximately half of the Company’s gross

revenue. Wal-Mart Stores, Inc., Target Corporation, and Toys “R” Us, Inc. collectively accounted

for approximately 39% of Mattel’s net revenue in the fiscal year ended December 31, 2016. The

majority of Mattel’s retail sales occur between September and December.



                                               30
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 31 of 79 PageID #: 31



       111.    In the years leading up the beginning of the Relevant Period, the Company was

underperforming its peers, regularly reporting lower revenues each year since 2013. In 2015, its

operating profit margin declined nearly 50% to 9.5% due, in large part, to deteriorating sales and

gross margins, higher promotional spending levels, and the Company’s products failing to resonate

with its customer base. That same year, Mattel lost its highly lucrative Disney Princesses license

to Hasbro, Inc., one of Mattel’s chief competitors.

       112.    Subsequently, over two-thirds of the Company’s senior executives were either

fired or resigned, and the Company appointed a new CEO, who ultimately lasted two years before

being replaced by Defendant Georgiadis in February 2017. During the first half of 2017, the

Company fell short of analyst expectations, reporting revenue of $975 million in the second quarter

and a loss of $0.14 per share, compared to analyst estimates of $982 million and a loss of $0.09

per share. The Company’s bleak prospects continued throughout Defendant Georgiadis’s tenure

as CEO; for instance, on September 19, 2017, Toys “R” Us, Inc., which accounted for 15 to 20%

of the Company’s U.S. sales, went bankrupt. After only 14 months at the Company’s helm,

Defendant Georgiadis was replaced by Defendant Kreiz.

       113.    In light of the significant challenges facing Mattel, the Company’s financial results,

and especially the Company’s net loss, which had ballooned to as high as $169.3 million during

the first half of 2017, were of particular importance to investors as a gauge of the Company’s

profitability. The Company’s weak performance brought numerous downgrades by analysts.

Following the Toys “R” Us bankruptcy, the Company’s revenue had dropped 22% for its sales in

North America by the end of the third quarter ended September 30, 2017, compared to the prior

year, and the Company’s international revenue was stagnant.

       False and Misleading Statements

       August 2, 2017 Form 10-Q



                                                31
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 32 of 79 PageID #: 32



       114.    On August 2, 2017, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended June 30, 2017 with the SEC (the “2Q17 10-Q”). The 2Q17 10-Q was signed

by Defendant Johnson, and contained certifications pursuant to Rule 13a-14(a) and 15d-14(a)

under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendant

Georgiadis and non-party Kevin M. Farr attesting to the accuracy of the financial statements

contained therein, the disclosure of any material changes to the Company’s internal controls, and

the disclosure of any fraud committed by the Company, its officers, or its directors.

       115.    In its section titled, “Controls and Procedures,” the 2Q17 10-Q stated the following:

       As of June 30, 2017, Mattel’s disclosure controls and procedures were evaluated,
       with the participation of Mattel’s principal executive officer and principal financial
       officer, to assess whether they are effective in providing reasonable assurance that
       information required to be disclosed by Mattel in the reports that it files or submits
       under the Securities Exchange Act of 1934 is accumulated and communicated to
       management, including its principal executive officer and principal financial
       officer, as appropriate, to allow timely decisions regarding required disclosure and
       to provide reasonable assurance that such information is recorded, processed,
       summarized, and reported within the time periods specified in Securities and
       Exchange Commission rules and forms. Based on this evaluation, Margaret H.
       Georgiadis, Mattel’s principal executive officer, and Kevin M. Farr, Mattel’s
       principal financial officer, concluded that these disclosure controls and procedures
       were effective as of June 30, 2017.

                                               ***

       During the quarter ended June 30, 2017, Mattel made no changes to its internal
       control over financial reporting that have materially affected, or are reasonably
       likely to materially affect, its internal control over financial reporting.

       September 21, 2017 Form 8-K

       116.    On September 21, 2017, the Company filed a current report on Form 8-K with the

SEC announcing that the Company had amended its Credit Facility, which among other things,

provided for loan concessions that lessened certain requirements the Company would have to meet

to remain in compliance with the terms of the Credit Facility.

       October 3, 2017 Form S-3



                                                32
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 33 of 79 PageID #: 33



       117.    On October 3, 2017, the Company filed a registration statement and prospectus on

Form S-3 (the “October 2017 Form S-3”) with the SEC, which provided for future offerings of

debt, warrants, and other securities. The October 2017 Form S-3 was signed by Defendants Kreiz,

Georgiadis, Euteneuer, Johnson, Sinclair, Dolan, Edwards, Fergusson, Lewnes, Loyd, Ng, Prabhu,

Scarborough, and non-party Dirk Van de Put, and incorporated by reference the positive evaluation

of the Company’s internal controls included in the 2Q17 10-Q, and in the Company’s annual report

on Form 10-K for the fiscal year ended December 31, 2016 (the “2016 10-K”), previously filed

with the SEC on February 23, 2017.

       118.    The October 2017 Form S-3 also included as an exhibit a statement signed by PwC

consenting to the October 2017 Form S-3’s incorporation of the positive internal control evaluation

contained in the 2016 10-K.

       119.    The statements referenced above in ¶¶ 114–118 were materially false and

misleading because they failed to accurately reflect the true state of the Company’s financial

condition and operations. The loan concessions specifically identified above were thus based on

inflated financial results. These statements were made while material and undisclosed weaknesses

existed in the Company’s internal controls, which were therefore rendered ineffective.

       October 26, 2017 Form 10-Q

       120.    On October 26, 2017, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended September 30, 2017 with the SEC (the “3Q17 10-Q”). The 3Q17 10-Q was

signed by Defendant Johnson, and contained SOX certifications signed by Defendants Georgiadis

and Euteneuer attesting to the accuracy of the financial statements contained therein, the disclosure

of any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.




                                                 33
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 34 of 79 PageID #: 34



       121.    With respect to the Company’s financial and operating results, the 3Q17 10-Q

stated the following, in relevant part:

       [I]n the third quarter Mattel established a valuation allowance on its U.S. federal
       and state deferred tax assets. This results in a discrete non-cash charge to the quarter
       of $561.9 million for the balance of these net deferred tax assets as of December
       31, 2016.

                                                ***

       Net loss for the third quarter of 2017 was $603.2 million, or $1.75 per diluted
       share, as compared to net income of $236.3 million, or $0.68 per diluted share, in
       the third quarter of 2016. Net loss for the third quarter of 2017 was negatively
       impacted by discrete non-cash tax expense of $561.9 million related to the
       establishment of a valuation allowance on deferred tax assets that will likely not be
       realized and lower gross profit.

       122.    In its section titled, “Controls and Procedures,” the 3Q17 10-Q stated the following:

       As of September 30, 2017, Mattel’s disclosure controls and procedures were
       evaluated, with the participation of Mattel’s principal executive officer and
       principal financial officer, to assess whether they are effective in providing
       reasonable assurance that information required to be disclosed by Mattel in the
       reports that it files or submits under the Securities Exchange Act of 1934 is
       accumulated and communicated to management, including its principal executive
       officer and principal financial officer, as appropriate, to allow timely decisions
       regarding required disclosure and to provide reasonable assurance that such
       information is recorded, processed, summarized, and reported within the time
       periods specified in Securities and Exchange Commission rules and forms. Based
       on this evaluation, Margaret H. Georgiadis, Mattel’s principal executive officer,
       and Joseph J. Euteneuer, Mattel’s principal financial officer, concluded that these
       disclosure controls and procedures were effective as of September 30, 2017.

                                                ***

       During the quarter ended September 30, 2017, Mattel made no changes to its
       internal control over financial reporting that have materially affected, or are
       reasonably likely to materially affect, its internal control over financial reporting.

       123.    The statements referenced above in ¶¶ 120–122 were materially false and

misleading because they failed to disclose that: (1) Mattel did not maintain effective internal

controls over financial reporting; and (2) the Company’s net loss during the third fiscal quarter of

2017 was understated by $109 million.




                                                 34
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 35 of 79 PageID #: 35



       February 27, 2018 Form 10-K

       124.    On February 27, 2018, the Company filed its annual report on Form 10-K for the

fiscal year ended December 31, 2017 (the “2017 10-K”). The 2017 10-K was signed by Defendants

Kreiz, Georgiadis, Euteneuer, Johnson, Sinclair, Dolan, Edwards, Fergusson, Lewnes, Loyd, Ng,

Prabhu, and Scarborough, and contained SOX certifications signed by Defendants Georgiadis and

Euteneuer attesting to the accuracy of the financial statements contained therein, the disclosure of

any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       125.    With respect to the Company’s financial and operating results, the 2017 10-K

reported a net loss for the fiscal quarter ended December 31, 2017 of $281.3 million, and made the

same representations with respect to tax valuation allowance for the fiscal quarter ended September

30, 2017 as reported in the 3Q17 10-Q.

       126.    In its section titled, “Controls and Procedures,” the 2017 10-K stated the following:

       As of December 31, 2017, Mattel’s disclosure controls and procedures were
       evaluated, with the participation of Mattel’s principal executive officer and
       principal financial officer, to assess whether they are effective in providing
       reasonable assurance that information required to be disclosed by Mattel in the
       reports that it files or submits under the Securities Exchange Act of 1934 is
       accumulated and communicated to management, including its principal executive
       officer and principal financial officer, as appropriate, to allow timely decisions
       regarding required disclosure and to provide reasonable assurance that such
       information is recorded, processed, summarized and reported within the time
       periods specified in Securities and Exchange Commission rules and forms. Based
       on this evaluation, Margaret H. Georgiadis, Mattel’s principal executive officer,
       and Joseph J. Euteneuer, Mattel’s principal financial officer, concluded that these
       disclosure controls and procedures were effective as of December 31, 2017.

                                               ***

       There was no change in our internal control over financial reporting that occurred
       during the period covered by this report that has materially affected, or is
       reasonably likely to materially affect, our internal control over financial reporting.




                                                35
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 36 of 79 PageID #: 36



       127.    The 2017 10-K included a “Management’s Report on Internal Control over

Financial Reporting,” which stated the following:

       Management is responsible for establishing and maintaining adequate internal
       control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and
       15d-15(f)). Mattel’s management, including Margaret H. Georgiadis, its principal
       executive officer, and Joseph J. Euteneuer, its principal financial officer, evaluated
       the effectiveness of Mattel’s internal control over financial reporting using the
       framework in Internal Control—Integrated Framework (2013) issued by the
       Committee of Sponsoring Organizations of the Treadway Commission (COSO).
       Based on this evaluation, management concluded that Mattel’s internal control over
       financial reporting was effective as of December 31, 2017. The effectiveness of the
       Company’s internal control over financial reporting as of December 31, 2017 has
       been audited by PricewaterhouseCoopers LLP, an independent registered public
       accounting firm, as stated in their report which appears herein.

       128.    The 2017 10-K also contained PwC’s report on its audit of the Company’s financial

statements, which stated the following, in relevant part:

       In our opinion, the consolidated financial statements referred to above present
       fairly, in all material respects, the financial position of the Company as
       of December 31, 2017 and 2016, and the results of its operations and its cash flows
       for each of the three years in the period ended December 31, 2017 in conformity
       with accounting principles generally accepted in the United States of America. Also
       in our opinion, the Company maintained, in all material respects, effective internal
       control over financial reporting as of December 31, 2017, based on criteria
       established in Internal Control—Integrated Framework (2013) issued by the
       COSO.

                                               ***

       We conducted our audits in accordance with the standards of the PCAOB. Those
       standards require that we plan and perform the audits to obtain reasonable assurance
       about whether the consolidated financial statements are free of material
       misstatement, whether due to error or fraud, and whether effective internal control
       over financial reporting was maintained in all material respects.

       129.    Notably, according to Whitaker, by this point, shortly after the start of 2018, the

material accounting error had been identified and reported to senior management, who continued

to misrepresent the effectiveness of the Company’s internal controls with the help of Defendant

PwC.




                                                36
    Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 37 of 79 PageID #: 37



        April 5, 2018 Proxy Statement

        130.   On April 5, 2018, the Company filed the 2018 Proxy Statement with the SEC.

Defendants Kreiz, Georgiadis, Bradley, Dolan, Edwards, Laursen, Lewnes, Ng, and Prabhu

solicited the 2018 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which

contained material misstatements and omissions.3

        131.   With respect to the Company’s Code of Conduct, the 2018 Proxy Statement stated,

“[o]ur Board has adopted a Code of Conduct, which is a general statement of Mattel’s standards

of ethical business conduct. The Code of Conduct applies to all of our employees, including our

CEO and our CFO. Certain provisions of the Code of Conduct also apply to members of the Board

in their capacity as Mattel’s directors.”

        132.   The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Conduct.

        133.   Additionally, the 2018 Proxy Statement called for shareholder approval of, among

other things, ratification of PwC as the Company’s independent public accounting firm for the year

ended December 31, 2018, and an amendment to the Company’s Amended and Restated 2010

Equity and Long-Term Compensation Plan (the “2010 Long-Term Compensation Plan”), which

would authorize the Company to reserve an additional 13 million shares of Company stock to be

issued to the Company’s executive officers and directors in the form of annual equity award grants.



3
 Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.



                                                  37
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 38 of 79 PageID #: 38



       134.    The 2018 Proxy Statement also called for stockholders to reject a stockholder

proposal regarding an independent Board Chairman. Specifically, the proposal called for the

Company’s governing documents to be amended as necessary to require, whenever possible, that

the Chairman of the Board be an independent director.

       135.    The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) Mattel did not

maintain effective internal controls over financial reporting; (2) the Company’s net loss during the

third fiscal quarter of 2017 was understated by $109 million; (3) the Company’s senior accounting

team conspired with PwC to cover up this understatement by overstating the Company’s net loss

during the fourth fiscal quarter of 2017 by $109 million; and (4) as a result of these misstatements,

the Company’s financial statements were inaccurate and were not in compliance with GAAP. As

a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times and the Company would ultimately be forced to cancel its $250 million Notes

Offering and restate certain of its financial statements.

       136.    Also as a result of the material misstatements and omissions contained in the 2018

Proxy Statement, Company shareholders approved the ratification of PwC and the amendment to

the 2010 Long-Term Compensation Plan, and rejected the stockholder proposal regarding an

independent Board Chairman.

       April 26, 2018 Form 10-Q

       137.    On April 28, 2018, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended March 31, 2018 with the SEC (the “1Q18 10-Q”). The 1Q18 10-Q was signed

by Defendant Johnson, and contained SOX certifications signed by Defendants Georgiadis and

Euteneuer attesting to the accuracy of the financial statements contained therein, the disclosure of




                                                 38
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 39 of 79 PageID #: 39



any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       138.    In its section titled, “Controls and Procedures,” the 1Q18 10-Q stated the following:

       As of March 31, 2018, Mattel’s disclosure controls and procedures were evaluated,
       with the participation of Mattel’s principal executive officer and principal financial
       officer, to assess whether they are effective in providing reasonable assurance that
       information required to be disclosed by Mattel in the reports that it files or submits
       under the Securities Exchange Act of 1934 is accumulated and communicated to
       management, including its principal executive officer and principal financial
       officer, as appropriate, to allow timely decisions regarding required disclosure and
       to provide reasonable assurance that such information is recorded, processed,
       summarized, and reported within the time periods specified in Securities and
       Exchange Commission rules and forms. Based on this evaluation, Margaret H.
       Georgiadis, Mattel’s principal executive officer, and Joseph J. Euteneuer, Mattel’s
       principal financial officer, concluded that these disclosure controls and procedures
       were effective as of March 31, 2018.

                                                  ***

       During the quarter ended March 31, 2018, Mattel made no changes to its internal
       control over financial reporting that have materially affected, or are reasonably
       likely to materially affect, its internal control over financial reporting.

       July 25, 2018 Form 10-Q

       139.    On July 25, 2018, the Company filed its quarterly report on Form 10-Q for the fiscal

quarter ended June 30, 2018 with the SEC (the “2Q18 10-Q”). The 2Q18 10-Q was signed by

Defendant Johnson, and contained SOX certifications signed by Defendants Kreiz and Euteneuer

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       140.    In its section titled, “Controls and Procedures,” the 2Q18 10-Q stated the following:

       As of June 30, 2018, Mattel’s disclosure controls and procedures were evaluated,
       with the participation of Mattel’s principal executive officer and principal financial
       officer, to assess whether they are effective in providing reasonable assurance that
       information required to be disclosed by Mattel in the reports that it files or submits
       under the Securities Exchange Act of 1934 is accumulated and communicated to



                                                  39
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 40 of 79 PageID #: 40



       management, including its principal executive officer and principal financial
       officer, as appropriate, to allow timely decisions regarding required disclosure and
       to provide reasonable assurance that such information is recorded, processed,
       summarized, and reported within the time periods specified in Securities and
       Exchange Commission rules and forms. Based on this evaluation, Ynon Kreiz,
       Mattel’s principal executive officer, and Joseph J. Euteneuer, Mattel’s principal
       financial officer, concluded that these disclosure controls and procedures were
       effective as of June 30, 2018.

                                               ***

       During the quarter ended June 30, 2018, Mattel made no changes to its internal
       control over financial reporting that have materially affected, or are reasonably
       likely to materially affect, its internal control over financial reporting.

       October 25, 2018 Form 10-Q

       141.    On October 25, 2018, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended September 30, 2018 with the SEC (the “3Q18 10-Q”). The 3Q18 10-Q was

signed by Defendant Euteneuer, and contained SOX certifications signed by Defendants Kreiz and

Euteneuer attesting to the accuracy of the financial statements contained therein, the disclosure of

any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       142.    In its section titled, “Controls and Procedures,” the 3Q18 10-Q stated the following:

       As of September 30, 2018, Mattel’s disclosure controls and procedures were
       evaluated, with the participation of Mattel’s principal executive officer and
       principal financial officer, to assess whether they are effective in providing
       reasonable assurance that information required to be disclosed by Mattel in the
       reports that it files or submits under the Securities Exchange Act of 1934 is
       accumulated and communicated to management, including its principal executive
       officer and principal financial officer, as appropriate, to allow timely decisions
       regarding required disclosure and to provide reasonable assurance that such
       information is recorded, processed, summarized, and reported within the time
       periods specified in Securities and Exchange Commission rules and forms. Based
       on this evaluation, Ynon Kreiz, Mattel’s principal executive officer, and Joseph J.
       Euteneuer, Mattel’s principal financial officer, concluded that these disclosure
       controls and procedures were effective as of September 30, 2018.

                                               ***




                                                40
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 41 of 79 PageID #: 41



       During the quarter ended September 30, 2018, Mattel made no changes to its
       internal control over financial reporting that have materially affected, or are
       reasonably likely to materially affect, its internal control over financial reporting.

       February 22, 2019 Form 10-K

       143.    On February 22, 2019, the Company filed the 2018 10-K. The 2018 10-K was

signed by Defendants Kreiz, Euteneuer, Bradley, Cisneros, Dolan, Laursen, Lewnes, Lynch, Ng,

Olian, and Prabhu, and contained SOX certifications signed by Defendants Kreiz and Euteneuer

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       144.    The 2018 10-K contained financial data for the fiscal quarters ended September 30,

2017 and December 31, 2017, which contained the same tax valuation allowance error for the

fiscal quarter ended September 30, 2017 as reported in the 3Q17 10-Q and in the 2017 10-K.

       145.    In its section titled, “Controls and Procedures,” the 2018 10-K stated the following:

       As of December 31, 2018, Mattel’s disclosure controls and procedures were
       evaluated, with the participation of Mattel’s principal executive officer and
       principal financial officer, to assess whether they are effective in providing
       reasonable assurance that information required to be disclosed by Mattel in the
       reports that it files or submits under the Securities Exchange Act of 1934 is
       accumulated and communicated to management, including its principal executive
       officer and principal financial officer, as appropriate, to allow timely decisions
       regarding required disclosure and to provide reasonable assurance that such
       information is recorded, processed, summarized and reported within the time
       periods specified in Securities and Exchange Commission rules and forms. Based
       on this evaluation, Ynon Kreiz, Mattel’s principal executive officer, and Joseph J.
       Euteneuer, Mattel’s principal financial officer, concluded that these disclosure
       controls and procedures were effective as of December 31, 2018.

                                                  ***

       There was no change in our internal control over financial reporting that occurred
       during the period covered by this report that has materially affected, or is
       reasonably likely to materially affect, our internal control over financial reporting.




                                                  41
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 42 of 79 PageID #: 42



       146.    The 2018 10-K included a “Management’s Report on Internal Control over

Financial Reporting,” which stated the following:

       Management is responsible for establishing and maintaining adequate internal
       control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and
       15d-15(f)). Mattel’s management, including Ynon Kreiz, its principal executive
       officer, and Joseph J. Euteneuer, its principal financial officer, evaluated the
       effectiveness of Mattel’s internal control over financial reporting using the
       framework in Internal Control—Integrated Framework (2013) issued by the
       Committee of Sponsoring Organizations of the Treadway Commission (COSO).
       Based on this evaluation, management concluded that Mattel’s internal control over
       financial reporting was effective as of December 31, 2018. The effectiveness of the
       Company’s internal control over financial reporting as of December 31, 2018 has
       been audited by PricewaterhouseCoopers LLP, an independent registered public
       accounting firm, as stated in their report which appears herein.

       147.    The 2018 10-K also contained PwC’s report on its audit of the Company’s financial

statements, which stated the following, in relevant part:

       In our opinion, the consolidated financial statements referred to above present
       fairly, in all material respects, the financial position of the Company as
       of December 31, 2018 and 2017, and the results of its operations and its cash flows
       for each of the three years in the period ended December 31, 2018 in conformity
       with accounting principles generally accepted in the United States of America. Also
       in our opinion, the Company maintained, in all material respects, effective internal
       control over financial reporting as of December 31, 2018, based on criteria
       established in Internal Control—Integrated Framework (2013) issued by the
       COSO.

                                               ***

       We conducted our audits in accordance with the standards of the PCAOB. Those
       standards require that we plan and perform the audits to obtain reasonable assurance
       about whether the consolidated financial statements are free of material
       misstatement, whether due to error or fraud, and whether effective internal control
       over financial reporting was maintained in all material respects.

       April 4, 2019 Proxy Statement

       148.    On April 4, 2019, the Company filed the 2019 Proxy Statement with the SEC.

Defendants Kreiz, Bradley, Cisneros, Dolan, Laursen, Lewnes, Lynch, Ng, Olian, and Prabhu




                                                42
    Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 43 of 79 PageID #: 43



solicited the 2019 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which

contained material misstatements and omissions.4

        149.   With respect to the Company’s Code of Conduct, the 2019 Proxy Statement stated,

“[t] he Board has adopted a Code of Conduct, which is a general statement of Mattel’s standards

of ethical business conduct. The Code of Conduct applies to all of our employees, including our

CEO and CFO. Certain provisions of the Code of Conduct also apply to members of the Board in

their capacity as Mattel’s directors.”

        150.   The 2019 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Conduct.

        151.   Additionally, the 2019 Proxy Statement called for shareholder approval of, among

other things, ratification of PwC as the Company’s independent registered public accounting firm

for the year ended December 31, 2019, and a second amendment to the 2010 Long-Term

Compensation Plan, which would authorize the Company to reserve an additional 14 million

shares of Company stock to be issued to the Company’s executive officers and directors in the

form of annual equity award grants.

        152.   The 2019 Proxy Statement also called for stockholders to reject a stockholder

proposal regarding an amendment to stockholder proxy access provisions. Specifically, the

proposal called for the Company’s bylaws to be amended to provide that stockholder proxy access



4
 Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.



                                                  43
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 44 of 79 PageID #: 44



director candidates need not obtain a specific percentage vote in order to qualify as proxy access

director candidates at any shareholder meeting.

       153.    The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) Mattel did not

maintain effective internal controls over financial reporting; (2) the Company’s net loss during the

third fiscal quarter of 2017 was understated by $109 million; (3) the Company’s senior accounting

team conspired with PwC to cover up this understatement by overstating the Company’s net loss

during the fourth fiscal quarter of 2017 by $109 million; and (4) as a result of these misstatements,

the Company’s financial statements were inaccurate and were not in compliance with GAAP. As

a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times and the Company would ultimately be forced to cancel its $250 million Notes

Offering and restate certain of its financial statements.

       154.    Also as a result of the material misstatements and omissions contained in the 2019

Proxy Statement, Company shareholders approved the ratification of PwC and the amendment to

the 2010 Long-Term Compensation Plan and rejected the stockholder proposal regarding proxy

access provisions.

       April 26, 2019 Form 10-Q

       155.    On April 26, 2019, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended March 31, 2019 with the SEC (the “1Q19 10-Q”). The 1Q19 10-Q was signed

by Defendant Euteneuer, and contained SOX certifications signed by Defendants Kreiz and

Euteneuer attesting to the accuracy of the financial statements contained therein, the disclosure of

any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       156.    In its section titled, “Controls and Procedures,” the 1Q19 10-Q stated the following:




                                                  44
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 45 of 79 PageID #: 45



       As of March 31, 2019, Mattel’s disclosure controls and procedures were evaluated,
       with the participation of Mattel’s principal executive officer and principal financial
       officer, to assess whether they are effective in providing reasonable assurance that
       information required to be disclosed by Mattel in the reports that it files or submits
       under the Securities Exchange Act of 1934 is accumulated and communicated to
       management, including its principal executive officer and principal financial
       officer, as appropriate, to allow timely decisions regarding required disclosure and
       to provide reasonable assurance that such information is recorded, processed,
       summarized and reported within the time periods specified in Securities and
       Exchange Commission rules and forms. Based on this evaluation, Ynon Kreiz,
       Mattel’s principal executive officer, and Joseph J. Euteneuer, Mattel’s principal
       financial officer, concluded that these disclosure controls and procedures were
       effective as of March 31, 2019.

                                                  ***

       There was no change in our internal control over financial reporting that occurred
       during the period of this report that has materially affected, or is reasonably likely
       to materially affect, our internal control over financial reporting. We implemented
       internal controls to ensure we adequately assessed the adoption impact of the new
       lease standard, and its related amendments, on our financial statements. There were
       no significant changes to our internal control over financial reporting due to the
       adoption of the new standard.

       July 26, 2019 Form 10-Q

       157.    On July 26, 2019, the Company filed its quarterly report on Form 10-Q for the fiscal

quarter ended June 30, 2019 with the SEC (the “2Q19 10-Q”). The 2Q19 10-Q was signed by non-

party Yoon Hugh, and contained SOX certifications signed by Defendants Kreiz and Euteneuer

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       158.    In its section titled, “Controls and Procedures,” the 2Q19 10-Q stated the following:

       As of June 30, 2019, Mattel's disclosure controls and procedures were evaluated,
       with the participation of Mattel's principal executive officer and principal financial
       officer, to assess whether they are effective in providing reasonable assurance that
       information required to be disclosed by Mattel in the reports that it files or submits
       under the Securities Exchange Act of 1934 is accumulated and communicated to
       management, including its principal executive officer and principal financial
       officer, as appropriate, to allow timely decisions regarding required disclosure and



                                                  45
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 46 of 79 PageID #: 46



        to provide reasonable assurance that such information is recorded, processed,
        summarized and reported within the time periods specified in Securities and
        Exchange Commission rules and forms. Based on this evaluation, Ynon Kreiz,
        Mattel's principal executive officer, and Joseph J. Euteneuer, Mattel's principal
        financial officer, concluded that these disclosure controls and procedures were
        effective as of June 30, 2019.

                                                ***

        During the three months ended June 30, 2019, Mattel made no changes to its
        internal control over financial reporting that have materially affected, or are
        reasonably likely to materially affect, its internal control over financial reporting.

        159.    The statements referenced above in ¶¶ 124-128, 137-147, and 155-158 were

materially false and misleading because they misrepresented and failed to disclose material

adverse facts pertaining to the Company’s business, finances, and prospects, which were known

to the Individual Defendants or recklessly disregarded by them. Specifically, the Individual

Defendants willfully or recklessly made false and misleading statements and omissions of material

fact that failed to disclose, inter alia, that: (1) Mattel did not maintain effective internal controls

over financial reporting; (2) the Company’s net loss during the third fiscal quarter of 2017 was

understated by $109 million; (3) the Company’s senior accounting team conspired with PwC to

cover up this understatement by overstating the Company’s net loss during the fourth fiscal quarter

of 2017 by $109 million; and (4) as a result of these misstatements, the Company’s financial

statements were inaccurate and were not in compliance with GAAP. As a result of the foregoing,

the Company’s public statements were materially false and misleading at all relevant times and

the Company would ultimately be forced to cancel its $250 million Notes Offering and restate

certain of its financial statements.

                                       The Truth Begins to Emerge

        August 1, 2019 Press Release




                                                  46
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 47 of 79 PageID #: 47



       160.    On August 1, 2019, the Company issued a press release announcing the Notes

Offering, through which the Company intended to offer $250 million in senior notes due 2027,

which would be used to redeem and retire the Company’s senior notes due 2020. The Company

indicated that the Notes Offering was expected to close on August 8, 2019.

       August 8, 2019 Form 8-K

       161.    On August 8, 2019, the day that the Notes Offering was expected to close, the

Company issued a current report on Form 8-K announcing that two days prior, that Company had

become aware of an anonymous whistleblower letter. The letter, which had been sent to PwC,

described accounting errors in the Company’s previously filed financial statements, and

questioned PwC’s independence As a result, in order to provide the Company with time to

investigate the allegations set forth in the whistleblower letter, the Notes Offering had been

terminated. The Form 8-K stated the following, in relevant part:

       On August 6, 2019, Mattel, Inc. (the “Company”) was made aware of an
       anonymous whistleblower letter. To provide the Company with an opportunity to
       investigate the matters set forth in the letter, the offering of the Company’s 6.00%
       Senior Notes due 2027 that was scheduled to close on August 8, 2019 has been
       terminated. The Company intends to refinance its 4.350% Senior Notes due
       October 2020 prior to maturity.

       162.    On this news, the price of the Company’s stock plunged by over 15%, from $13.43

per share at the close of trading on August 8, 2019, to $11.31 per share at the close of trading on

August 9, 2019, on heavy trading volume.

       163.    Analysts recognized the gravity of the sudden cancellation of the Notes Offering.

For instance, a UBS analyst commenting on the cancellation stated, “for Mattel management and

the company’s bankers to make a decision to pull out of the bond market, the issue at hand must

have been important.”

       Subsequent Developments




                                                47
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 48 of 79 PageID #: 48



       October 29, 2019 Press Releases

       164.    On October 29, 2019, the Company issued three press releases. One of the press

releases, titled “Mattel Completes Internal Investigation of Whistleblower Letter and Announces

Remedial Actions” revealed that the Company’s Audit Committee had concluded an internal

investigation into the whistleblower letter. The investigation had uncovered material weaknesses

in the Company’s internal controls, necessitating, among other things, prospective revisions to

certain of the Company’s financial statements, and requiring that the 2018 10-K be restated. The

press release stated the following, in relevant part:

       [The Company] announced today that the Audit Committee of its Board of
       Directors has completed an independent investigation into the allegations contained
       in a whistleblower letter disclosed on August 8, 2019 (the “Letter”).

                                                ***

       The investigation determined that income tax expense was understated by $109
       million in the third quarter of 2017, and overstated by $109 million in the fourth
       quarter of 2017, with no impact for the full year. The errors were non-cash, did
       not affect operating income or EBITDA, and had no impact on Mattel’s full year
       financial results for 2017 or subsequent periods. The investigation also determined
       that Mattel has certain material weaknesses in its internal control over financial
       reporting.

       The Audit Committee concluded that the objectivity and impartiality of Mattel’s
       outside auditor has not been impaired, and that Mattel’s outside auditor can
       continue as its independent auditor. Mattel’s outside auditor agrees with that
       conclusion.

       Mattel will undertake a series of remedial actions, including the amendment of
       the Company’s 2018 Form 10-K to restate the last two quarters of 2017, and
       certain related information, and the strengthening of its internal control over
       financial reporting.

                                                ***

       The Audit Committee’s investigation found errors in publicly-
       filed Mattel financial statements for the last two quarters of 2017, failures to
       properly consider and disclose such errors to the then-Chief Executive Officer
       (“CEO”), Margaret Georgiadis, and the Audit Committee once they became




                                                  48
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 49 of 79 PageID #: 49



       known, and violations of auditor independence rules. Other allegations in the
       Letter were determined to be unfounded or immaterial.

                                               ***

       Mattel has been and is continuing to work on addressing the issues identified in the
       Audit Committee’s investigation.

       First, Mattel, in consultation with the Audit Committee, determined that it is
       appropriate to amend the Company’s 2018 Annual Report on Form 10-K to: (1)
       restate the Company’s financial results for the third and fourth quarters of 2017 and
       certain related information; and (2) identify material weaknesses in its internal
       control over financial reporting for the third and fourth quarters of 2017. Mattel has
       discussed the restatements with its outside auditor and is working diligently to
       prepare and file the amended report by November 12, 2019. Investors should no
       longer rely upon Mattel’s previously released financial statements and internal
       control conclusions for the third and fourth quarters of 2017. Similarly, related
       press releases, earnings releases, and investor communications describing
       Mattel’s financial statements for these periods should no longer be relied upon.

(Emphasis added.)

       165.    The press release also indicated that the internal control failures were in part due to

“lapses in judgment by management,” and “management’s reliance on the accounting advice

sought and received on the error from the lead audit engagement partner of Mattel’s outside

auditor.” As a result, the Company had initiated a search for a new CFO to replace Defendant

Euteneuer.

       November 6, 2019 Wall Street Journal Article

       166.    On November 6, 2019, The Wall Street Journal published an article providing the

account of Whitaker, a former director of tax reporting who resigned from Mattel after becoming

aware that senior accounting executives at the Company had deliberately concealed the tax

valuation error that led to the internal control deficiencies. According to Whitaker, accounting

executives had identified the error and believed they were required to disclose it, but instead chose

to conceal the material error by changing the categorization of Mattel’s Thomas & Friends® asset

in the Company’s financial statements. Whitaker stated that “[i]t was known within Mattel that if



                                                 49
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 50 of 79 PageID #: 50



we took this approach, at worst we might get a slap on the wrist from the [SEC].” Whitaker further

revealed that a senior accounting executive had told him that if the Company disclosed a material

weakness in its internal controls, it would be “the kiss of death.”

       167.      The article further provided that PwC had actively worked with Mattel executives

to conceal the material weaknesses in the Company’s internal controls. The article quoted

Whitaker as stating that “[a] PwC partner told me that they were looking for a way to say this isn’t

a material weakness,” and that after PwC and Company executives had determined not to disclose

the tax valuation error, a PwC partner was seen “walking down the hall, high-fiving people.”

       November 8, 2019 Bloomberg Article

       168.      On November 8, 2019, Bloomberg published an article revealing to the public that

PwC had become the subject of an investigation by the PCAOB, and that the PwC partner in charge

of Mattel’s audit team was placed on administrative leave. The article stated the following, in

relevant part:

       Accounting giant PwC’s work for Mattel Inc. is being reviewed by the top U.S.
       audit watchdog after the toymaker said it would restate some previous financial
       results because of a bookkeeping error, according to a person familiar with the
       matter.

       The Public Company Accounting Oversight Board’s scrutiny comes after Mattel
       said last week that some financial statements from 2017 “should no longer be relied
       upon due to material misstatements.” The El Segundo, California-based company,
       which makes Barbie dolls and Matchbox cars, also said on Oct. 29 that it found
       “material weaknesses” in its internal controls for financial reporting.

                                                ***

       The partner overseeing the Mattel audits has been placed on administrative leave
       by PwC, according to another person who requested anonymity to discuss internal
       matters. Mattel said in its Oct. 29 filing with the SEC that its chief financial officer
       would be leaving the company.

       February 25, 2020 Form 10-K




                                                 50
    Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 51 of 79 PageID #: 51



         169.   Lastly, on February 25, 2020, the Company filed the 2019 10-K with the SEC. The

2019 10-K revealed that during December 2019, the Company had received a subpoena from the

SEC, as well as requests for information from the U.S. Attorney’s Office for the Southern District

of New York relating to the whistleblower letter and the Company’s investigation. The 2019 10-

K stated the following, in relevant part:

         Mattel also received a subpoena in December 2019 from the SEC, seeking
         documents related to the whistleblower letter and subsequent investigation, and is
         responding to the SEC's subpoena. Mattel is also responding to requests from the
         United States Attorney's Office for the Southern District of New York ("SDNY")
         related to this matter. Mattel cannot predict the eventual scope, duration or outcome
         of potential legal action by the SEC or SDNY, if any, or whether any such action
         could have a material impact on Mattel's financial condition, results of operations
         or cash flows.
                                             Repurchases

         170.   During the Relevant Period, the Individual Defendants caused the Company to

initiate repurchases of its common stock that substantially damaged the Company. In total, the

Company spent an aggregate amount of over $23.2 million to repurchase approximately 1.47

million shares5 of its own common stock at artificially inflated prices.

         171.   According to the 3Q17 10-Q, during August 2017, the Company purchased 289,305

shares of its common stock for approximately $5.65 million, at an average price of $19.56 per

share.

         172.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during August 2017 was approximately $2.38 million.




5
 According to the Company, these shares represent “shares withheld from employees to satisfy
minimum tax withholding obligations that occur upon vesting of restricted stock units.”



                                                  51
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 52 of 79 PageID #: 52



         173.   According to the 3Q17 10-Q, during September 2017, the Company purchased

48,922 shares of its common stock for approximately $752,909, at an average price of $15.39 per

share.

         174.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during September 2017 was approximately $199,602.

         175.   According to the 2017 10-K, during the three month period ended December 31,

2017, the Company purchased 75,831 shares of its common stock for approximately $1.12 million,

at an average price of $14.80 per share.

         176.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during the three month period ended December 31, 2017 was approximately $264,650.

         177.   According to the 1Q18 10-Q, during the three month period ended March 31, 2018,

the Company purchased 103,456 shares of its common stock for approximately $1.63 million, at

an average price of $15.79 per share.

         178.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during the three month period ended March 31, 2018 was approximately $463,483.

         179.   According to the 2Q18 10-Q, during the three month period ended June 30, 2018,

the Company purchased 49,561 shares of its common stock for approximately $745,397, at an

average price of $15.04 per share.




                                               52
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 53 of 79 PageID #: 53



         180.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during the three month period ended June 30, 2018 was approximately $184,863.

         181.   According to the 3Q18 10-Q, during the three month period ended September 30,

2018, the Company purchased 424,699 shares of its common stock for approximately $6.7 million,

at an average price of $15.79 per share.

         182.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during the three month period ended September 30, 2018 was approximately $1.9 million.

         183.   According to the 2018 10-K, during October 2018, the Company purchased 7,198

shares of its common stock for approximately $97,964, at an average price of $13.61 per share.

         184.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during October 2018 was approximately $16,555.

         185.   According to the 2018 10-K, during November 2018, the Company purchased

1,363 shares of its common stock for approximately $18,945, at an average price of $13.90 per

share.

         186.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during November 2018 was approximately $3,530.

         187.   According to the 1Q19 10-Q, during the three month period ended March 31, 2019,

the Company purchased 29,977 shares of its common stock for approximately $385,204, at an

average price of $12.85 per share.




                                               53
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 54 of 79 PageID #: 54



         188.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during the three month period ended March 31, 2019 was approximately $46,165.

         189.   According to the 2Q19 10-Q, during April 2019, the Company purchased 900

shares of its common stock for approximately $11,241, at an average price of $12.49 per share.

         190.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during April 2019 was approximately $1,062.

         191.   According to Company’s quarterly report on Form 10-Q filed with the SEC on

November 12, 2019 (the “3Q19 10-Q”), during July 2019, the Company purchased 7,901 shares

of its common stock for approximately $113,695, at an average price of $14.39 per share.

         192.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during July 2019 was approximately $24,335.

         193.   According to the 3Q19 10-Q, during August 2019, the Company purchased 440,054

shares of its common stock for approximately $5.97 million, at an average price of $13.57 per

share.

         194.   As the Company’s stock was actually worth only $11.31 per share, the price at

closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

during August 2019 was approximately $994,522.

         195.   Thus, in total, during the Relevant Period, the Company overpaid for repurchases

of its own stock by over $6.48 million.

                                  DAMAGES TO MATTEL




                                               54
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 55 of 79 PageID #: 55



        196.       As a direct and proximate result of the Individual Defendants’ and PwC’s conduct,

Mattel will lose and expend many millions of dollars.

        197.       Such losses include over $6.48 million the Company overpaid when it repurchased

its own common stock during the Relevant Period before the fraud was exposed at artificially

inflated prices.

        198.       Such losses also include any losses suffered in connection with the Company’s

termination of its $250 million Notes Offering.

        199.       Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions filed against the Company, its CEO, its former CEO, its CFO, and its

independent auditor, and any internal investigations, and amounts paid to outside lawyers,

accountants, and investigators in connection thereto.

        200.       These expenditures also include any fees associated with investigations by the SEC

and other government/regulatory bodies relating to the whistleblower letter and the Company’s

internal investigation in connection thereto.

        201.       Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company.

        202.       Such expenditures further include costs associated with restating the 2018 10-K,

and any other financial statements that need/needed revising.

        203.       As a direct and proximate result of the Individual Defendants’ and PwC’s conduct,

Mattel has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their




                                                   55
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 56 of 79 PageID #: 56



misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        204.    Plaintiff brings this action derivatively and for the benefit of Mattel to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Mattel, gross mismanagement, abuse of control,

waste of corporate assets, unjust enrichment, violations of Sections 14(a), 10(b), and 20(a) of the

Exchange Act, as well as the aiding and abetting thereof.

        205.    Mattel is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        206.    Plaintiff is, and has continuously been since before the beginning of the Relevant

Period, a shareholder of Mattel. Plaintiff will adequately and fairly represent the interests of Mattel

in enforcing and prosecuting its rights, and, to that end, has retained competent counsel,

experienced in derivative litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        207.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        208.    A pre-suit demand on the Board of Mattel is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following ten individuals: Defendants Kreiz,

Bradley, Cisneros, Dolan, Laursen, Lewnes, Lynch, Ng, Olian, and Prabhu (the “Directors”).

Plaintiff needs only to allege demand futility as to five of the ten directors that were on the Board

at the time this action was commenced.




                                                  56
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 57 of 79 PageID #: 57



       209.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to cause the Company to engage in improper accounting

practices and to make and/or cause the Company to make false and misleading statements and

omissions of material facts, while they simultaneously caused the Company to repurchase its own

stock at artificially inflated prices, which renders them unable to impartially investigate the charges

and decide whether to pursue action against themselves and the other perpetrators of the scheme.

       210.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in causing the Company to engage in improper accounting practices and in

making and/or causing the Company to make the materially false and misleading statements

alleged herein. The fraudulent scheme was intended to make the Company appear more profitable

and attractive to investors. While investors were duped into believing the fraud perpetrated by the

Individual Defendants, the Company repurchased its own stock at artificially inflated prices. As

a result of the foregoing, the Directors breached their fiduciary duties, face a substantial likelihood

of liability, are not disinterested, and demand upon them is futile, and thus excused.

       211.    Additional reasons that demand on Defendant Kreiz is futile follow. Defendant

Kreiz has served as the Company’s Chairman and CEO since April 26, 2018, and as a Company

director since June 13, 2017. Thus, as the Company admits, he is a non-independent director. He

also serves as the sole member of the Company’s Equity Grant Allocation Committee. The

Company provides Defendant Kreiz with his principal occupation, and he receives handsome

compensation, including $16,955,660 in 2018 for his services. Defendant Kreiz was ultimately

responsible for all of the false and misleading statements and omissions that were made, including

those contained in the Company’s SEC filings and press releases referenced herein, many of which




                                                  57
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 58 of 79 PageID #: 58



he either personally made or signed off on. As the Company’s highest officer and as a trusted

Company director, he conducted little, if any, oversight of the schemes to cause the Company to

engage in improper accounting practices and to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the schemes, and

consciously disregarded his duties to protect corporate assets. Moreover, Defendant Kreiz is a

defendant in one of the Securities Class Actions. For these reasons, Defendant Kreiz breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       212.    Additional reasons that demand on Defendant Bradley is futile follow. Defendant

Bradley has served as a Company director since May 17, 2018. He also serves as a member of the

Audit Committee and Compensation Committee. Defendant Bradley has received and continues

to receive compensation for his role as a director as described above. As a trusted Company

director, he conducted little, if any, oversight of the schemes to cause the Company to engage in

improper accounting practices and to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the schemes, and

consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Bradley

signed, and thus personally made the false and misleading statements in the 2018 10-K. For these

reasons, Defendant Bradley breached his fiduciary duties, faces a substantial likelihood of liability,

is not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       213.    Additional reasons that demand on Defendant Cisneros is futile follow. Defendant

Cisneros has served as a Company director since August 13, 2018. She also serves as a member

of the Governance and Social Responsibility Committee. Defendant Cisneros has received and

continues to receive compensation for her role as a director as described above. As a trusted




                                                  58
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 59 of 79 PageID #: 59



Company director, she conducted little, if any, oversight of the schemes to cause the Company to

engage in improper accounting practices and to make false and misleading statements, consciously

disregarded her duties to monitor such controls over reporting and engagement in the schemes,

and consciously disregarded her duties to protect corporate assets. Furthermore, Defendant

Cisneros signed, and thus personally made the false and misleading statements in the 2018 10-K.

For these reasons, Defendant Cisneros breached her fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon her is futile and, therefore,

excused.

       214.    Additional reasons that demand on Defendant Dolan is futile follow. Defendant

Dolan has served as the Board’s Independent Lead Director since January 2015 and as a Company

director since 2004. He also serves as Chair of the Compensation Committee, Chair of the

Executive Committee, and as a member of the Governance and Social Responsibility Committee.

Defendant Dolan has received and continues to receive compensation for his role as a director as

described above. As a trusted Company director, he conducted little, if any, oversight of the

schemes to cause the Company to engage in improper accounting practices and to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Dolan signed, and thus personally made the false and misleading

statements in the October 2017 Form S-3, 2017 and 2018 10-Ks. For these reasons, Defendant

Dolan breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       215.    Additional reasons that demand on Defendant Laursen is futile follow. Defendant

Laursen has served as a Company director since May 17, 2018. He also serves as a member of the




                                                 59
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 60 of 79 PageID #: 60



Governance and Social Responsibility Committee and the Compensation Committee. Defendant

Laursen has received and continues to receive compensation for his role as a director as described

above. As a trusted Company director, he conducted little, if any, oversight of the schemes to cause

the Company to engage in improper accounting practices and to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Laursen signed, and thus personally made the false and misleading

statements in the 2018 10-K. For these reasons, Defendant Laursen breached his fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

him is futile and, therefore, excused.

       216.    Additional reasons that demand on Defendant Lewnes is futile follow. Defendant

Lewnes has served as a Company director since 2015. She also serves as Chair of the Governance

and Social Responsibility Committee, and as a member of the Executive Committee. Defendant

Lewnes has received and continues to receive compensation for her role as a director as described

above. As a trusted Company director, she conducted little, if any, oversight of the schemes to

cause the Company to engage in improper accounting practices and to make false and misleading

statements, consciously disregarded her duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded her duties to protect corporate assets.

Furthermore, Defendant Lewnes signed, and thus personally made the false and misleading

statements in the October 2017 Form S-3, 2017 and 2018 10-Ks. For these reasons, Defendant

Lewnes breached her fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon her is futile and, therefore, excused.




                                                 60
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 61 of 79 PageID #: 61



       217.    Additional reasons that demand on Defendant Lynch is futile follow. Defendant

Lynch has served as a Company director since August 13, 2018. He also serves as a member of

the Audit Committee and the Finance Committee. Defendant Lynch has received and continues to

receive compensation for his role as a director as described above. As a trusted Company director,

he conducted little, if any, oversight of the schemes to cause the Company to engage in improper

accounting practices and to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the schemes, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Lynch signed, and thus

personally made the false and misleading statements in the 2018 10-K. For these reasons,

Defendant Lynch breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       218.    Additional reasons that demand on Defendant Ng is futile follow. Defendant Ng

has served as a Company director since 2006. He also serves as the Chair of the Finance

Committee, and as a member of the Audit Committee and the Executive Committee. Defendant

Ng has received and continues to receive compensation for his role as a director as described

above. As a trusted Company director, he conducted little, if any, oversight of the schemes to cause

the Company to engage in improper accounting practices and to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Ng signed, and thus personally made the false and misleading statements

in the October 2017 Form S-3, 2017 and 2018 10-Ks. For these reasons, Defendant Ng breached

his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon him is futile and, therefore, excused.




                                                  61
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 62 of 79 PageID #: 62



       219.    Additional reasons that demand on Defendant Olian is futile follow. Defendant

Olian has served as a Company director since September 13, 2018. She also serves as a member

of the Compensation Committee and the Governance and Social Responsibility Committee.

Defendant Olian has received and continues to receive compensation for her role as a director as

described above. As a trusted Company director, she conducted little, if any, oversight of the

schemes to cause the Company to engage in improper accounting practices and to make false and

misleading statements, consciously disregarded her duties to monitor such controls over reporting

and engagement in the schemes, and consciously disregarded her duties to protect corporate assets.

Furthermore, Defendant Olian signed, and thus personally made the false and misleading

statements in the 2018 10-K. For these reasons, Defendant Olian breached her fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

her is futile and, therefore, excused.

       220.    Additional reasons that demand on Defendant Prabhu is futile follow. Defendant

Prabhu has served as a Company director since 2007. He also serves as Chair of the Audit

Committee, and as a member of the Executive Committee and the Finance Committee. Defendant

Prabhu has received and continues to receive compensation for his role as a director as described

above. As a trusted Company director, he conducted little, if any, oversight of the schemes to cause

the Company to engage in improper accounting practices and to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Prabhu signed, and thus personally made the false and misleading

statements in the October 2017 Form S-3, 2017 and 2018 10-Ks. For these reasons, Defendant




                                                 62
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 63 of 79 PageID #: 63



Prabhu breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       221.    Additional reasons that demand on the Board is futile follow.

       222.    Each of the Directors, individually and collectively, face a substantial likelihood of

liability as a result of their intentional or reckless approval of the unnecessary and harmful

repurchases that caused the Company to overpay by over $6.48 million for its own common stock

during the Relevant Period. The Directors, as alleged herein, were aware or should have been

aware of the misinformation being spread by the Company and yet approved the repurchases,

particularly Defendants Lynch, Ng, Prabhu, and Laursen, who, as members of the Finance

Committee oversaw the Company’s repurchase programs. Thus, the Directors breached their

fiduciary duties, face a substantial likelihood of liability, are not disinterested, and demand upon

them is futile, and thus excused.

       223.    Defendants Bradley, Lynch, Ng, and Prabhu (the “Audit Committee Defendants”)

served as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s

Audit Committee Charter, the Audit Committee Defendants are responsible for overseeing, among

other things, the Company’s accounting and financial reporting processes, the independence,

qualifications, and performance of Mattel’s independent auditor, and the Company’s compliance

with legal and regulatory requirements. According to the 2019 Proxy Statement, the Audit

Committee met 11 times during 2018 and were charged specifically with meeting with

management and PwC to discuss and review the Company’s financial statements. The Audit

Committee Defendants failed to ensure the integrity of the Company’s accounting and financial

reporting processes, as they are charged to do under the Audit Committee Charter, allowing the

Company to engage in improper accounting practices and to issue false and misleading financial




                                                 63
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 64 of 79 PageID #: 64



statements with the SEC for nearly two years. Thus, the Audit Committee Defendants breached

their fiduciary duties, are not disinterested, and demand is excused as to them.

       224.    The Directors have longstanding business and personal relationships with each

other and the Individual Defendants and PwC that preclude them from acting independently and

in the best interests of the Company and the shareholders. In fact, three of the Directors have

served on the Board for nearly a decade or longer. These conflicts of interest precluded the

Directors from adequately monitoring the Company’s operations and internal controls and calling

into question the Individual Defendants’ and PwC’s conduct. Thus, demand upon the Directors

would be futile.

       225.    In violation of the Code of Conduct, the Directors conducted little, if any, oversight

of the Company’s engagement in the Individual Defendants’ scheme to cause the Company to

engage in improper accounting practices, to issue materially false and misleading statements to the

public, and to facilitate and disguise the Individual Defendants’ violations of law, including

breaches of fiduciary duty, gross mismanagement, abuse of control, waste of corporate assets,

unjust enrichment, and violations of Sections 14(a), 10(b), and 20(a) of the Exchange Act. In

violation of the Code of Conduct, the Directors failed to comply with laws and regulations,

maintain the “accuracy of company records, public reports and communications,” and uphold the

responsibilities related thereto. Thus, the Directors face a substantial likelihood of liability and

demand is futile as to them.

       226.    Mattel has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves

or others who were responsible for that wrongful conduct to attempt to recover for Mattel any part




                                                64
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 65 of 79 PageID #: 65



of the damages Mattel suffered and will continue to suffer thereby. Thus, any demand upon the

Directors would be futile.

       227.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

       228.    The acts complained of herein constitute violations of fiduciary duties owed by

Mattel’s officers and directors, and these acts are incapable of ratification.

       229.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Mattel. If there is a directors’ and officers’ liability

insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of Mattel, there would be no directors’ and officers’ insurance protection. Accordingly,

the Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,




                                                 65
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 66 of 79 PageID #: 66



will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

futile and, therefore, excused.

       230.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Mattel to sue the Individual Defendants named herein, since, if they did, they would face a

large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       231.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least five of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                            FIRST CLAIM

                        Against Individual Defendants for Violations of
                        Section 14(a) of the Securities Exchange Act of 1934

       232.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       233.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       234.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or




                                                  66
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 67 of 79 PageID #: 67



which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

        235.    Under the direction and watch of the Directors, the 2018 and 2019 Proxy

Statements (the “Proxy Statements”) failed to disclose that: (1) Mattel did not maintain effective

internal controls over financial reporting; (2) the Company’s net loss during the third fiscal quarter

of 2017 was understated by $109 million; (3) the Company’s senior accounting team conspired

with PwC to cover up this understatement by overstating the Company’s net loss during the fourth

fiscal quarter of 2017 by $109 million; and (4) as a result of these misstatements, the Company’s

financial statements were inaccurate and were not in compliance with GAAP. As a result of the

foregoing, the Company’s public statements were materially false and misleading at all relevant

times and the Company would ultimately be forced to cancel its $250 million Notes Offering and

restate certain of its financial statements.

        236.    Moreover, the Proxy Statements were false and misleading when they discussed

the Company’s adherence to specific governance policies and procedures, including the Code of

Conduct, due to the Individual Defendants’ failures to abide by them and their causing the

Company to issue false and misleading statements and/or omissions of material fact and to engage

in higher spending promotional levels.

        237.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the Proxy Statements were materially false and misleading. The misrepresentations and

omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the Proxy Statements, including but not limited to, election of directors, advisory approval of

executive compensation, ratification of the Company’s independent auditor, PwC, approval of a




                                                 67
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 68 of 79 PageID #: 68



stockholder proposal to require an independent Chairman of the Board with respect to the 2018

Proxy Statement, approval of a stockholder proposal regarding an amendment to stockholder proxy

access provisions with respect to the 2019 Proxy Statement, and approval of amendments to the

2010 Long-Term Compensation Plan.

       238.     The false and misleading elements of the Proxy Statements led to the approval of

the ratification of PwC as the Company’s auditor, amendments to the 2010 Long-Term

Compensation Plan and to the re-election of Defendants Kreiz, Georgiadis, Bradley, Cisneros,

Dolan, Edwards, Laursen, Lewnes, Lynch, Ng, Olian, and Prabhu, which allowed them to continue

breaching their fiduciary duties to Mattel.

       239.     The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

       240.     Plaintiff on behalf of Mattel has no adequate remedy at law.

                                           SECOND CLAIM

                        Against Individual Defendants for Violations of
              Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934

       241.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       242.     The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding Mattel. Not only is Mattel now defending claims that it violated Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is also

one of the largest victims of the unlawful scheme perpetrated upon Mattel by the Individual

Defendants. With the price of its common stock trading at artificially-inflated prices due to the

Individual Defendants’ misconduct, the Individual Defendants caused the Company to repurchase




                                                 68
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 69 of 79 PageID #: 69



over 1.47 million of its own shares on the open market at artificially-inflated prices, damaging

Mattel by hundreds of thousands of dollars.

       243.    During the Relevant Period, the Individual Defendants also individually and in

concert, directly and indirectly, by the use and means of instrumentalities of interstate commerce

and/or of the mails, engaged and participated in a continuous course of conduct designed to falsify

the Company’s press releases, public statements made in conference calls, and periodic and current

reports filed with the SEC.

       244.    The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices

and a course of conduct that included the making of, or participation in the making of, untrue

and/or misleading statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about Mattel not misleading.

       245.    The Individual Defendants, as top executives and directors of the Company, are

liable as direct participants in the wrongs complained of herein. Through their positions of control

and authority as directors and officers of the Company, the Individual Defendants were able to and

did control the conduct complained of herein and the content of the public statements disseminated

by Mattel.

       246.    The Individual Defendants acted with scienter during the Relevant Period, in that

they either had actual knowledge of the schemes and the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose the true facts, even though such facts were available to them. The

Individual Defendants were the top executives of the Company, or received direct briefings from

them, and were therefore directly responsible for the schemes set forth herein and for the false and




                                                 69
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 70 of 79 PageID #: 70



misleading statements and/or omissions disseminated to the public through press releases,

conference calls, and filings with the SEC.

       247.     In addition to each of the Individual Defendants approving the issuance of the

Company’s false and misleading statements while they were serving as a senior executive or

director of the Company, as members of the Board, each of the Individual Defendants then serving

as a director made and/or signed the Company’s Form 10-Ks filed with the SEC during the

Relevant Period.

       248.     By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       249.     Plaintiff on behalf of Mattel has no adequate remedy at law.

                                           THIRD CLAIM

                         Against PwC for Violations of Section 10(b)
                     and Rule 10b-5 of the Securities Exchange Act of 1934

       250.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       251.     PwC participated in a scheme to defraud with the purpose and effect of defrauding

Mattel. Not only is Mattel now defending claims that it violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder, but the Company itself is also one of the largest

victims of the unlawful scheme perpetrated upon Mattel by PwC.

       252.     During the Relevant Period, PwC, directly and indirectly, by the use and means of

instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct designed to falsify the Company’s periodic and current reports filed

with the SEC.




                                                 70
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 71 of 79 PageID #: 71



       253.    PwC employed devices, schemes and artifices to defraud while in possession of

adverse, material, non-public information and engaged in acts, practices and a course of conduct

that included the making of, or participation in the making of, untrue and/or misleading statements

of material facts and/or omitting to state material facts necessary in order to make the statements

made about Mattel not misleading.

       254.    PwC is liable as a direct participant in the wrongs complained of herein. Through

its position as the Company’s independent registered accounting firm, PwC was able to and did

control the conduct complained of herein and the content of the “clean” audit reports contained in

the financial statements disseminated by Mattel.

       255.    PwC acted with scienter during the Relevant Period, in that PwC either had actual

knowledge of the schemes and the misrepresentations and/or omissions of material facts set forth

herein, or acted with reckless disregard for the truth in that PwC failed to ascertain and to disclose

the true facts, even though such facts were available to PwC. PwC worked with the top executives

of the Company, and received direct briefings from them, and was therefore directly responsible

for the schemes set forth herein and for the false and misleading statements and/or omissions

disseminated to the public through filings with the SEC.

       256.    By virtue of the foregoing, PwC has violated § 10(b) of the Exchange Act, and Rule

10b-5 promulgated thereunder.

       257.    Plaintiff on behalf of Mattel has no adequate remedy at law.

                                           FOURTH CLAIM

              Against the Individual Defendants for Violations of Section 20(a)
                           of the Securities Exchange Act of 1934

       258.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.




                                                 71
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 72 of 79 PageID #: 72



       259.    The Individual Defendants, by virtue of their positions with Mattel and their

specific acts, were, at the time of the wrongs alleged herein, controlling persons of Mattel and each

of its officers and directors who made the false and misleading statements alleged herein within

the meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power and

influence and exercised the same to cause Mattel to engage in the illegal conduct and practices

complained of herein.

       260.    Plaintiff on behalf of Mattel has no adequate remedy at law.

                                           FIFTH CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       261.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       262.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Mattel’s business and affairs.

       263.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       264.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Mattel.

       265.    In breach of their fiduciary duties owed to Mattel, the Individual Defendants

willfully or recklessly caused the Company to engage in improper accounting practices, and made

and/or caused the Company to make false and/or misleading statements and/or omissions of

material fact that failed to disclose that: (1) Mattel did not maintain effective internal controls over

financial reporting; (2) the Company’s net loss during the third fiscal quarter of 2017 was



                                                  72
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 73 of 79 PageID #: 73



understated by $109 million; (3) the Company’s senior accounting team conspired with PwC to

cover up this understatement by overstating the Company’s net loss during the fourth fiscal quarter

of 2017 by $109 million; and (4) as a result of these misstatements, the Company’s financial

statements were inaccurate and were not in compliance with GAAP. As a result of the foregoing,

the Company’s public statements were materially false and misleading at all relevant times and

the Company would ultimately be forced to cancel its $250 million Notes Offering and restate

certain of its financial statements.

        266.     The Individual Defendants further failed to correct and/or caused the Company to

fail to correct the false and/or misleading statements and/or omissions of material fact.

        267.     Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.

        268.     In yet further breach of their fiduciary duties, the Individual Defendants willfully

or recklessly caused the Company during the Relevant Period before the fraud was exposed to

repurchase its own common stock at artificially inflated prices, such that it overpaid by more than

$6.48 million.

        269.     The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Mattel’s securities.




                                                  73
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 74 of 79 PageID #: 74



        270.   The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company

was engaging in the fraudulent schemes set forth herein, and that internal controls were not

adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of Mattel’s

securities.

        271.   These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

        272.   As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Mattel has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

        273.   Plaintiff on behalf of Mattel has no adequate remedy at law.

                                           SIXTH CLAIM

                      Against Individual Defendants for Unjust Enrichment

        274.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        275.   By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Mattel.

        276.   The Individual Defendants either benefitted financially from the improper conduct

and their engaging in lucrative insider transactions tied to the false and misleading statements, or



                                                 74
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 75 of 79 PageID #: 75



received bonuses, stock options, or similar compensation from Mattel that was tied to the

performance or artificially inflated valuation of Mattel, or received compensation that was unjust

in light of the Individual Defendants’ bad faith conduct.

       277.    Plaintiff, as a shareholder and a representative of Mattel, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       278.    Plaintiff on behalf of Mattel has no adequate remedy at law.

                                       SEVENTH CLAIM

                     Against Individual Defendants for Abuse of Control

       279.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       280.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Mattel, for which they are legally responsible.

       281.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Mattel has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Mattel has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       282.    Plaintiff on behalf of Mattel has no adequate remedy at law.




                                                 75
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 76 of 79 PageID #: 76



                                           EIGTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       283.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       284.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Mattel in a manner consistent with the operations

of a publicly-held corporation.

       285.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Mattel has sustained and will continue to

sustain significant damages.

       286.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       287.    Plaintiff on behalf of Mattel has no adequate remedy at law.

                                           NINTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       288.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       289.    The Individual Defendants caused the Company to engage in improper accounting

practices, to repurchase its own stock at artificially inflated prices, and to pay themselves excessive

salaries, bonuses, fees, and stock grants to the detriment of the shareholders and the Company.

       290.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, Defendants have caused Mattel to waste valuable corporate

assets, to incur many millions of dollars of legal liability and/or costs to defend unlawful actions,



                                                  76
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 77 of 79 PageID #: 77



to engage in internal investigations, and to lose financing from investors and business from future

customers who no longer trust the Company and its products.

       291.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       292.    Plaintiff on behalf of Mattel has no adequate remedy at law.

                                         TENTH CLAIM

   Against PwC for Aiding and Abetting Breaches of Fiduciary Duty and the Individual
                         Defendants’ Other Violations of Law

       293.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       294.    PwC aided and abetted the Individual Defendants who breached their fiduciary

duties to Mattel, abused their control, grossly mismanaged the Company, wasted corporate assets,

violated the Exchange Act, and were unjustly enriched thereby.

       295.    PwC’s misconduct resulted in continuous, connected, and ongoing harm to the

Company.

       296.    Specifically, PwC aided and abetted the Individual Defendants in making false and

misleading statements about the Company’s internal controls and the adequacy of the Company’s

financial statements, allowing the artificial inflation of the price of Company stock.

       297.    PwC is jointly and severally liable to the same extent as any other Individual

Defendant is liable for breaches of fiduciary duty as set forth herein or violations of any other laws,

including for any unjust enrichment PwC received from Mattel while it violated the Exchange Act

and aided and abetted the Individual Defendants’ aforementioned violations of law.




                                                  77
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 78 of 79 PageID #: 78



       298.     As a direct and proximate result of PwC’s aiding and abetting of Mattel’s directors’

and officers’ breaches of duty and other misconduct alleged herein, Mattel has sustained and will

continue to sustain substantial damages.

       299.     Plaintiff on behalf of Mattel has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants and PwC as follows:

                (a)     Declaring that Plaintiff may maintain this action on behalf of Mattel, and

that Plaintiff is an adequate representative of the Company;

                (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Mattel;

                (b)     Declaring that PwC has aided and abetted the Individual Defendants’

breaches of their fiduciary duties to Mattel and other violations of law;

                (c)     Determining and awarding to Mattel the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants and PwC, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

                (d)     Directing Mattel and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect Mattel and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions

for amendments to the Company’s Bylaws or Articles of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and



                                                 78
 Case 1:20-cv-00488-UNA Document 1 Filed 04/09/20 Page 79 of 79 PageID #: 79



            guidelines of the board;

                      2. a provision to permit the shareholders of Mattel to nominate at least five

            candidates for election to the board; and

                      3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

                (e)      Awarding Mattel restitution from the Individual Defendants and PwC, and

each of them;

                (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

                (g)      Granting such other and further relief as the Court may deem just and

proper.

Dated: April 9, 2020                           Respectfully submitted,

                                               FARNAN LLP

                                               /s/ Michael J. Farnan__________________
                                               Brian E. Farnan (Bar No. 4089)
                                               Michael J. Farnan (Bar No. 5165)
                                               919 N. Market St., 12th Floor
                                               Wilmington, DE 19801
                                               Telephone: (302) 777-0300
                                               Facsimile: (302) 777-0301
                                               Email: bfarnan@farnanlaw.com
                                                      mfarnan@farnanlaw.com


 Of Counsel:

 THE ROSEN LAW FIRM, P.A.
 Phillip Kim
 275 Madison Avenue, 40th Floor
 New York, NY 10016
 Telephone: (212) 686-1060
 Facsimile: (212) 202-3827
 Email: pkim@rosenlegal.com




                                                  79
